[bofa-globelife2020revolv001.jpg]
Execution Version $750,000,000 CREDIT AGREEMENT Dated as of August 24, 2020
among GLOBE LIFE INC., as the Borrower, TMK RE, LTD., as a Loan Party, THE
LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Administrator, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
BANK, NATIONAL ASSOCIATION as Co-Syndication Agents _________________________
BOFA SECURITIES, INC., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
SECURITIES, LLC as Joint Lead Arrangers and Joint Book Runners BBVA USA, REGIONS
BANK and TRUIST BANK as Co-Documentation Agents 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
................................................1 1.01 Defined Terms
....................................................................................................1
1.02 Other Interpretive
Provisions.............................................................................
28 1.03 Accounting Terms.
............................................................................................
29 1.04 Rounding
..........................................................................................................
30 1.05 Times of Day
....................................................................................................
30 1.06 Letter of Credit Amounts
..................................................................................
30 1.07 Divisions
...........................................................................................................
30 1.08 Rates
.................................................................................................................
30 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
................................. 30 2.01 Loans
................................................................................................................
30 2.02 Borrowings, Conversions and Continuations of
Loans....................................... 31 2.03 Letters of Credit.
...............................................................................................
32 2.04 Swing Line Loans.
............................................................................................
46 2.05
Prepayments......................................................................................................
49 2.06 Termination or Reduction of
Commitments....................................................... 50 2.07
Repayment of Loans.
........................................................................................
50 2.08 Interest.
.............................................................................................................
50 2.09 Fees
..................................................................................................................
51 2.10 Computation of Interest and Fees
...................................................................... 52 2.11
Evidence of
Debt...............................................................................................
52 2.12 Payments Generally; Administrative Agent’s Clawback.
................................... 53 2.13 Sharing of Payments by Lenders
....................................................................... 54 2.14
Increase in Commitments.
.................................................................................
55 2.15 Defaulting Lenders.
...........................................................................................
57 2.16 Extension of Maturity Date.
..............................................................................
59 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
................................... 61 3.01 Taxes.
...............................................................................................................
61 3.02
Illegality............................................................................................................
65 3.03 Inability to Determine Rates
..............................................................................
66 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
........................................ 68 3.05 Compensation for Losses
..................................................................................
70 3.06 Mitigation Obligations; Replacement of Lenders.
.............................................. 71 3.07 Survival
............................................................................................................
71 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
........................... 71 4.01 Conditions of Effective Date
............................................................................. 71
4.02 Conditions to all Credit Extensions
................................................................... 74 -i-
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv003.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE V REPRESENTATIONS AND WARRANTIES
................................................ 75 5.01 Existence,
Qualification and Power; Compliance with Laws ............................. 75
5.02 Authorization; No Contravention
...................................................................... 75 5.03
Governmental Authorization; Other Consents
................................................... 75 5.04 Binding Effect
...................................................................................................
75 5.05 Financial Statements; No Material Adverse Effect.
........................................... 75 5.06 Litigation
..........................................................................................................
76 5.07 No Default
........................................................................................................
76 5.08 Ownership of Property;
Liens............................................................................
76 5.09 Insurance
..........................................................................................................
76 5.10 Taxes
................................................................................................................
77 5.11 ERISA Compliance.
..........................................................................................
77 5.12 Subsidiaries; Equity Interests
............................................................................ 77
5.13 Margin Regulations; Investment Company Act.
................................................ 78 5.14 Disclosure
.........................................................................................................
78 5.15 Compliance with Laws
......................................................................................
78 5.16 Insurance Licenses
............................................................................................
78 5.17 First Priority Interest
.........................................................................................
79 5.18 OFAC; Anti-Corruptions Laws.
........................................................................ 79 5.19
Covered Entities
................................................................................................
79 ARTICLE VI AFFIRMATIVE COVENANTS
..................................................................... 79 6.01
Financial Statements
.........................................................................................
79 6.02 Certificates; Other
Information..........................................................................
80 6.03 Notices
..............................................................................................................
83 6.04 Payment of Taxes
..............................................................................................
83 6.05 Preservation of Existence, Etc
........................................................................... 84
6.06 Maintenance of Properties
.................................................................................
84 6.07 Maintenance of Insurance
.................................................................................
84 6.08 Compliance with Laws
......................................................................................
84 6.09 Books and Records
...........................................................................................
84 6.10 Inspection Rights
..............................................................................................
84 6.11 Use of Proceeds
................................................................................................
84 6.12 Further Assurances
............................................................................................
85 6.13 Collateral Requirements
....................................................................................
85 6.14 Conduct of Insurance Business
.......................................................................... 85
6.15 Anti-Corruption Laws; Sanctions
...................................................................... 86
ARTICLE VII NEGATIVE COVENANTS
........................................................................... 86
7.01 Liens
.................................................................................................................
86 7.02 Subsidiary Indebtedness
....................................................................................
86 7.03 Acquisitions
......................................................................................................
87 -ii- 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv004.jpg]
TABLE OF CONTENTS (continued) Page 7.04 Fundamental Changes
.......................................................................................
87 7.05 Dispositions
......................................................................................................
87 7.06 Use of Proceeds
................................................................................................
87 7.07 Financial Covenants.
.........................................................................................
87 7.08 Sanctions
..........................................................................................................
88 7.09 Anti-Corruption Laws
.......................................................................................
88 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
.................................................. 88 8.01 Events of Default
..............................................................................................
88 8.02 Remedies Upon Event of Default
...................................................................... 90 8.03
Application of Funds
.........................................................................................
91 ARTICLE IX ADMINISTRATIVE AGENT
........................................................................ 92 9.01
Appointment and Authority.
..............................................................................
92 9.02 Rights as a Lender
.............................................................................................
93 9.03 Exculpatory Provisions
.....................................................................................
93 9.04 Reliance by Administrative Agent
..................................................................... 94 9.05
Delegation of Duties
.........................................................................................
94 9.06 Resignation of Administrative Agent
................................................................ 94 9.07
Non-Reliance on Administrative Agent and Other Lenders
............................... 95 9.08 No Other Duties, Etc
.........................................................................................
96 9.09 Administrative Agent May File Proofs of Claim
............................................... 96 9.10 No Other Duties,
etc..........................................................................................
97 9.11 Certain ERISA Matters.
....................................................................................
97 ARTICLE X MISCELLANEOUS
.......................................................................................
98 10.01 Amendments, Etc
..............................................................................................
98 10.02 Notices; Effectiveness; Electronic Communication.
........................................ 100 10.03 No Waiver; Cumulative
Remedies; Enforcement ............................................ 102 10.04
Expenses; Indemnity; Damage Waiver.
........................................................... 103 10.05 Payments
Set Aside
.........................................................................................
105 10.06 Successors and Assigns; Participations.
........................................................... 105 10.07
Confidentiality
................................................................................................
110 10.08 Right of Setoff
................................................................................................
111 10.09 Interest Rate Limitation
...................................................................................
111 10.10 Counterparts; Integration; Effectiveness
.......................................................... 111 10.11 Survival of
Representations and Warranties
.................................................... 112 10.12 Severability
.....................................................................................................
113 10.13 Replacement of Lenders
..................................................................................
113 10.14 Governing Law; Jurisdiction; Etc.
................................................................... 114 10.15
Waiver of Jury Trial
........................................................................................
115 10.16 Exceptions to Covenants
.................................................................................
115 -iii- 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv005.jpg]
TABLE OF CONTENTS (continued) Page 10.17 No Strict
Construction.....................................................................................
115 10.18 USA PATRIOT Act Notice
.............................................................................
115 10.19 Guaranty.
........................................................................................................
116 10.20 No Advisory or Fiduciary Responsibility
........................................................ 119 10.21 ENTIRE
AGREEMENT
.................................................................................
120 10.22 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions .... 120 10.23 Acknowledgement Regarding Any Supported QFCs
....................................... 121 -iv- 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv006.jpg]
SCHEDULES 1.01 Collateral Advance Rates 2.01 Commitments and Applicable
Percentages 2.03 Existing Letters of Credit 5.05 Supplement to Interim Financial
Statements 5.06 Existing Litigation 5.12 Subsidiaries and Other Equity
Investments 5.16 Insurance Licenses 10.02 Administrative Agent’s Office, Certain
Addresses for Notices EXHIBITS Form of A Assignment and Assumption B Compliance
Certificate C Loan Notice D Revolving Note E Several Letter of Credit F Swing
Line Loan Notice G Swing Line Note H Borrowing Base Certificate I Tax Compliance
Certificates -v- 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv007.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of
August 24, 2020, among each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Administrator, GLOBE LIFE INC.,
a Delaware corporation (the “Borrower”), and TMK RE, LTD., a Bermuda reinsurance
corporation (“TMK”). The Loan Parties have requested, and subject to the terms
and conditions set forth in this Agreement, the Administrative Agent and the
Lenders have agreed to extend, certain credit facilities to the Loan Parties. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Acquisition” means the
acquisition by any Person of (a) a majority of the Equity Interests of another
Person, (b) all or substantially all of the assets of another Person or (c) all
or substantially all of a line of business of another Person, in each case (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions. “Adjusted
Fair Market Value” means with respect to any Eligible Collateral, an amount
equal to the product of the Fair Market Value of such Eligible Collateral and
the applicable percentage with respect to such Eligible Collateral as set forth
on Schedule 1.01. “Administrative Agent” means Bank of America in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 10.02 or
such other address or account as the Administrative Agent may from time to time
notify to the Loan Parties and the Lenders. “Administrative Questionnaire” means
an Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution. “Affiliate” means, with respect to any Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified, and in any event shall include (a) any officer, director or general
partner of 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv008.jpg]
such Person and (b) any Person, or Affiliate of such Person that, directly or
indirectly, beneficially owns 10% or more of the voting Equity Interests of the
Person specified. “Aggregate Commitments” means the Commitments of all the
Lenders. As of the Effective Date, the Aggregate Commitment is $750,000,000.
“Agreement” means this Credit Agreement. “AIL” means American Income Life
Insurance Company, an Indiana insurance company. “Annual Statement” means the
annual statutory financial statement of any Insurance Subsidiary required to be
filed with the insurance commissioner (or similar authority) of its jurisdiction
of incorporation, which statement shall be in the form required by such
Insurance Subsidiary’s jurisdiction of incorporation or, if no specific form is
so required, in the form of financial statements recommended by the NAIC to be
used for filing annual statutory financial statements and shall contain the type
of information recommended by the NAIC to be disclosed therein, together with
all exhibits or schedules filed therewith. “Applicable Issuing Party” means (a)
in the case of Fronted Letters of Credit, the Fronting Bank which issued such
Fronted Letter of Credit and (b) in the case of Several Letters of Credit, the
L/C Administrator. “Applicable Law” means in respect of any Person, all
provisions of Laws applicable to such Person, and all orders and decrees of all
courts and determinations of arbitrators applicable to such Person. “Applicable
Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14. If the commitment of each Lender to make Loans and
issue Several Letters of Credit, the obligation of the Fronting Banks to issue
Fronted Letters of Credit, and the commitment of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable. “Applicable Rate” means
the following percentages per annum, based upon the Debt Rating set forth below:
2 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv009.jpg]
Eurodollar Rate & Debt Ratings Letter of Pricing Level S&P/Moody’s Facility Fee
Credit Fee Base Rate All-In Drawn 1 ≥ A+/A1 0.125% 1.125% 0.125% 1.250% 2 A/A2
0.175% 1.325% 0.325% 1.500% 3 A-/A3 0.225% 1.400% 0.400% 1.625% 4 BBB+/Baa1
0.300% 1.575% 0.575% 1.875% 5 < BBB/Baa2 0.375% 1.750% 0.750% 2.125% “Debt
Rating” means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a
different Debt Rating is issued by each of the foregoing rating agencies, then
the higher of such Debt Ratings shall apply (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest), unless there is a split in Debt Ratings of more than one level, in
which case the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply. If at any time the Borrower has a Debt
Rating from either Moody’s or S&P but not from both Moody’s and S&P, then the
Pricing Level shall be based on the single available Debt Rating. If at any time
the Borrower does not have a Debt Rating from Moody’s and does not have a Debt
Rating from S&P, then Pricing Level 5 shall apply. If at any time Pricing Level
5 is applicable pursuant to the preceding sentence, the Lenders will, at the
request of the Borrower, enter into good faith negotiations with the Borrower
regarding amending this definition to refer to debt or corporate credit ratings
provided by one or more mutually satisfactory alternate debt or corporate credit
rating providers. Initially, the Applicable Rate shall be determined based upon
the Debt Rating specified in the certificate delivered pursuant to Section
4.01(a)(vii). Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Assignment and Assumption” means an assignment
and assumption entered into by a Lender and an assignee with the consent of any
party whose consent is required by Section 10.06(b), and accepted by the
Administrative Agent, in substantially the form of Exhibit A or any other form
approved by the Administrative Agent. “Attributable Indebtedness” means, on any
date, in respect of any capital or finance lease of any Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP. 3 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv010.jpg]
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto. “Auto-Renewal Letter of Credit” has the meaning
specified in Section 2.03(b)(iii). “Availability Period” means the period from
and including the Effective Date to the earliest of (a) the Maturity Date, (b)
the date of termination of the Aggregate Commitments pursuant to Section 2.06,
and (c) the date of termination of the commitment of each Lender to make Loans
and of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable Resolution Authority in respect of any
liability of an Affected Financial Institution. “Bail-In Legislation” means (a)
with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation rule or requirement for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule and
(b) with respect to the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings). “Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means that certain letter agreement, dated as of
July 24, 2020, among the Borrower, Bank of America, N.A. and BofA Securities,
Inc. “Base Rate” means, as of any date of determination, a fluctuating rate of
interest per annum equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Rate for such day plus 0.50% and (c) the Eurodollar
Rate for such day plus 1.00%; provided, however, that in no event shall the Base
Rate as of any date of determination be less than 0%. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03, then the Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. “Base Rate Loan” means a Loan that bears
interest based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”. 4
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv011.jpg]
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02. “Borrowing”
means a Revolving Borrowing or a Swing Line Borrowing, as the context may
require. “Borrowing Base” means, on any date of determination, an amount equal
to the sum of the Adjusted Fair Market Value of all Eligible Collateral on such
date. “Borrowing Base Certificate” means a certificate substantially in the form
of Exhibit H with such changes therein as the Administrative Agent may
reasonably request from time to time. “Business Day” means (a) except as set
forth in clause (b) below, any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of North Carolina, the State of
New York or is a day on which banking institutions located in such states are
authorized or required by law or other governmental action to close, and (b)
with respect to all notices, determinations, fundings and payments in connection
with the Eurodollar Rate or any Eurodollar Rate Loans, any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market. “Cash”
means U.S. money, U.S. currency or a Dollar credit balance in a Deposit Account
which is a Collateral Account, which money, currency, credit balance and Deposit
Account are free and clear of any claim or Lien of any Person other than the
Administrative Agent or as otherwise herein provided. “Cash Collateralize” has
the meaning specified in Section 2.03(g)(ii). “Change in Law” means the
occurrence, after the date of this Agreement, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented. “Change of Control” means an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that 5
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv012.jpg]
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 20% or more of the Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such Equity Interests that such person or group has the right
to acquire pursuant to any option right); or (b) any “Change of Control” as
defined in any Indebtedness of the Borrower or any of its Subsidiaries having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000 shall occur. “Code” means the Internal
Revenue Code of 1986, and the rules and regulations promulgated thereunder.
“Co-Documentation Agents” means, collectively, BBVA USA, Regions Bank and Truist
Bank. “Collateral” means, with respect to any Loan Party, all property and
assets with respect to which a security interest is purported to be granted in
favor of the Administrative Agent pursuant to a Security Agreement executed by
such Loan Party. “Collateral Account” means any account at Bank of America or
other institution satisfactory to the Administrative Agent, in its sole
discretion, as to which Bank of America (or such other institution), the
Borrower and the Administrative Agent have entered into a Control Agreement and
in which the Administrative Agent has a perfected, first priority security
interest. “Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) issue Several
Letters of Credit and purchase participations in L/C Obligations arising under
Fronted Letters of Credit, and (c) purchase participations in Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the heading
Commitment or in the Assignment and Assumption or joinder agreement pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. “Compliance
Certificate” means a certificate substantially in the form of Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consolidated Capitalization” means, at any date of
determination, the sum of (a) Consolidated Net Worth as at such date, plus (b)
Consolidated Indebtedness as at such date, plus (c) Subordinated Debt not to
exceed 15% of Consolidated Capitalization. 6 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv013.jpg]
“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries (excluding (a) any obligations in respect of Subordinated Debt not
to exceed 15% of Consolidated Capitalization and (b) all borrowings made by any
Insurance Subsidiary from any FHLB to the extent such borrowings are of the type
customarily excluded from financial leverage by both S&P and Moody’s in their
evaluation of such Insurance Subsidiary or similarly positioned person)
determined on a consolidated basis in accordance with GAAP. “Consolidated Net
Income” means, for any period of calculation, the net income of the Borrower and
its Subsidiaries calculated on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common and preferred shareholders’ equity of the Borrower and its
Subsidiaries, determined as at such date in accordance with GAAP; provided,
however, that any “Accumulated Other Comprehensive Income (Loss)” shown on a
consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP shall be excluded when computing Consolidated Net Worth.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Control
Agreement” means an agreement between the Borrower, Bank of America and the
Administrative Agent with respect to any deposit or securities account of the
Borrower in which a security interest is purported to be granted to the
Administrative Agent pursuant to the Security Agreement in form and substance
reasonably acceptable to the Administrative Agent. “Corporate Debt Securities”
means debt securities issued by Persons which are domiciled in the United States
or any State or other political subdivision thereof and which are not
individuals or governmental entities. “Co-Syndication Agents” means,
collectively, U.S. Bank National Association and Wells Fargo Bank, National
Association. “Covered Entity” has the meaning specified in Section 10.23.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension. “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. 7 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv014.jpg]
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means (a) when used with respect to Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii)
2% per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum. “Defaulting Lender” means, subject to Section
2.15(g), any Lender that (a) has failed to (i) fund all or any portion of the
Revolving Loans, participations in Letters of Credit, payment obligations under
Several Letters of Credit or funded participations in Swing Line Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Fronting Bank, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Fronting Bank or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(g)) upon delivery of written
notice of such determination to the Borrower, each Fronting Bank, the Swing Line
Lender and each Lender. 8 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv015.jpg]
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained by a Loan Party with Bank of America. “Designated Jurisdiction” means
any country or territory to the extent that such country or territory itself is
the subject of any Sanction. “Disposition” or “Dispose” means the sale,
transfer, license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Dividends” means any
dividend or other distribution (whether in cash, securities or other property)
with respect to any capital stock or other Equity Interest of the Borrower or
any Subsidiary. “Dollar” and “$” mean lawful money of the United States. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” means the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01. “Eligible Collateral” means Cash, Listed Money Market Funds,
Corporate Debt Securities and U.S. Government Debt Securities, which (a) have
the required rating as set forth on Schedule 1.01, (b) are capable of being
marked to market on a daily basis and (c) are held in a Collateral Account.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, 9 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv016.jpg]
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests, other than a net profits based bonus
program, in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974. “ERISA Affiliate” means any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 or 430 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for Dollars for a period equal in
length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two 10 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv017.jpg]
London Banking Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time determined two London Banking Days prior to
such date for Dollar deposits with a term of one month commencing that day; and
(c) if the Eurodollar Rate shall be less than 0%, such rate shall be deemed 0%
for purposes of this Agreement. “Eurodollar Rate Loan” means a Revolving Loan
that bears interest at a rate based on the Eurodollar Rate. “Event of Default”
has the meaning specified in Section 8.01. “Excluded Taxes” means any of the
following Taxes imposed on or with respect to any Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, United States federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any United States federal withholding Taxes imposed
under FATCA. “Existing Credit Agreement” means that certain Second Amended and
Restated Credit Agreement, dated as of May 17, 2016, among the Borrower, TMK Re,
Ltd., certain lenders from time to time party thereto and Wells Fargo Bank,
National Association, as administrative agent, as amended, supplemented or
otherwise modified from time to time prior to the date hereof. “Existing Letters
of Credit” means those letters of credit set forth on Schedule 2.03 and
continued under this Agreement pursuant to Section 2.03. “Existing Several
Letters of Credit” has the meaning given to such term in Section 2.03(n).
“Extended Letter of Credit” has the meaning given to such term in Section
2.03(a)(ii). “Facility” means the revolving credit facility established pursuant
to Article II hereof. “Fair Market Value” means (a) with respect to any publicly
traded security the closing price for such security on the largest exchange on
which such security is traded (or if not traded 11 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv018.jpg]
on an exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
by the Depository Trust Company or if not so reported, in any nationally
recognized financial journal or newspaper), (b) with respect to Cash, the amount
thereof, and (c) with respect to any Eligible Collateral (other than those set
forth in clauses (a), and (b)), the price for such Eligible Collateral on the
date of calculation obtained from a generally recognized source approved by the
Administrative Agent or the most recent bid quotation from such approved source
(or, if no generally recognized source exists as to a particular security, any
other source selected in good faith by the Administrative Agent or assigned to
such security by the Administrative Agent in accordance with its standard
valuation procedures in effect at the applicable time). “FATCA” means Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing. “FDIC” means the Federal Deposit Insurance
Corporation. “Federal Funds Rate” means, for any day, the rate per annum
calculated by the Federal Reserve Bank of New York based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Rate as so determined would be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. “Fee Letters” means,
collectively, (a) the Bank of America Fee Letter, (b) the Wells Fargo Fee
Letter, (c) the U.S. Bank Fee Letter and (d) the letter agreement, dated July
24, 2020, among the Borrower, Bank of America, BofA Securities, Inc., U.S. Bank
National Association, Wells Fargo Bank, National Association and Wells Fargo
Securities, LLC. “FHLB” means any federal home loan bank. “Foreign Lender” means
(a) if the Borrower is a U.S. Person, a Lender that is not a U.S. Person, and
(b) if the Borrower is not a U.S. Person, a Lender that is resident or organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “Fronted Letter of Credit” means (a) a Letter of
Credit issued by a Fronting Bank in which the Lenders purchase a risk
participation pursuant to Section 2.03 and (b) any Existing Letter of Credit
designated as a Fronted Letter of Credit on Schedule 2.03. 12 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv019.jpg]
“Fronting Bank” means (a) in the case of Fronted Letters of Credit, any Lender
which has agreed at the Borrower’s request (and with notice to the
Administrative Agent) to issue one or more Fronted Letters of Credit (or Fronted
Letters of Credit up to a maximum stated amount) or any successor fronting bank
and (b) in the case of Several Letters of Credit, any Lender which has agreed
(with notice to the Administrative Agent) to act as fronting bank on behalf of
any Participating Bank. “Fronting Exposure” means, at any time there is a
Defaulting Lender, (a) with respect to each Fronting Bank, (i) such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations with respect
to Fronted Letters of Credit of such Fronting Bank other than L/C Obligations as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof and
(ii) if such Defaulting Lender is a Participating Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to Several
Letters of Credit as to which such Fronting Bank has fronted for such Defaulting
Lender as a Participating Bank and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which Cash
Collateralization or other credit support acceptable to the Swing Line Lender
shall have been provided in accordance with the terms hereof. “Fund” means any
Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). “Guarantee” means, as
to any Person, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into 13 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv020.jpg]
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Debt” has the meaning specified in Section
10.19(a). “Guaranteed Parties” has the meaning specified in Section 10.19(b).
“Guaranty” means the provisions of Section 10.19 and the rights and the
obligations of the Borrower thereunder. “Hazardous Materials” means all
explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Highest
Lawful Rate” means at the particular time in question the maximum rate of
interest which, under Applicable Law, any Lender is then permitted to charge on
the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. “Impacted Loans” has the
meaning specified in Section 3.03(a). “Increase Effective Date” has the meaning
specified in Section 2.14(d). “Indebtedness” means, as to any Person at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract (computed as set forth
below); 14 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv021.jpg]
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) capital or
finance leases and Synthetic Lease Obligations (computed as set forth below);
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital or finance lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b). “Information” has
the meaning specified in Section 10.07. “Insurance Subsidiary” means any
Subsidiary of the Borrower which is engaged in the life, health or accident
insurance business, including TMK. “Interest Payment Date” means, (a) as to any
Loan other than a Base Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date. “Interest Period” means, as to
each Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate 15
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv022.jpg]
Loan and ending on the date one (1), two (2), three (3), or six (6) months
thereafter, in each case as selected by the Borrower in its Loan Notice and
subject to availability; provided that: (a) the Interest Period shall commence
on the date of advance of or conversion to any Eurodollar Rate Loan and, in the
case of immediately successive Interest Periods, each successive Interest Period
shall commence on the date on which the immediately preceding Interest Period
expires; (b) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a Eurodollar
Rate Loan would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day; (c) any
Interest Period with respect to a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period; (d) no Interest Period shall extend beyond the Maturity
Date. “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. “IRS” means the United States
Internal Revenue Service. “ISP” means, with respect to any Letter of Credit, the
International Standby Practices (ISP 98), Publication 590. “Issuer Documents”
means with respect to any Letter of Credit, the Letter of Credit Application,
and any other document, agreement or instrument entered into by the Applicable
Issuing Party and the applicable Loan Party (or any Subsidiary) or in favor of
the Applicable Issuing Party and relating to any such Letter of Credit. “Joint
Arrangers” means BofA Securities, Inc., U.S. Bank National Association and Wells
Fargo Securities, LLC in their capacity as joint lead arrangers and joint book
runners. “Junior Subordinated Debentures” means the 5.875% Junior Subordinated
Debentures due 2052 of the Borrower in the principal amount of $125,000,000.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents 16 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv023.jpg]
or authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“L/C Administrator” means Bank of America, acting as letter of credit
administrator for the Lenders, together with any replacement or successor L/C
Administrator. “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage under the Facility. “L/C Advance Date” has the meaning
specified in Section 2.03(c)(ii). “L/C Borrowing” means an extension of credit
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing. “L/C
Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof. “L/C Issuer” means (a) with respect to any Fronted Letter of Credit,
the Fronting Bank which has issued such Letter of Credit and (b) with respect to
a Several Letter of Credit, each Lender other than a Participating Bank. “L/C
Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. For purposes of determining the L/C Obligations held by any Lender,
a Lender shall be deemed to hold an amount equal to the sum of (a) the aggregate
amount of each Lender’s direct obligation in all outstanding Several Letters of
Credit (or, if a Participating Bank, its risk participation in Several Letters
of Credit), (b) its risk participation in all outstanding Fronted Letters of
Credit, and (c) its L/C Borrowings. “Lender” has the meaning specified in the
introductory paragraph hereto and, as the context requires, includes the Swing
Line Lender. “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office. 17 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv024.jpg]
“Letter of Credit” means any letter of credit issued hereunder. Each Letter of
Credit shall be a standby letter of credit. “Letter of Credit Application” means
an application and agreement for the issuance or amendment of a Letter of Credit
in the form from time to time in use by the Applicable Issuing Party. “Letter of
Credit Expiration Date” means the day that is five (5) Business Days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day). “Letter of Credit Fee” has the meaning specified
in Section 2.03(i). “Letter of Credit Sublimit” means an amount equal to
$250,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments. “LIBOR” has the meaning specified in the definition
of Eurodollar Rate. “LIBOR Screen Rate” means the LIBOR quote on the applicable
screen page the Administrative Agent designates to determine LIBOR (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time). “LIBOR Successor
Rate” has the meaning specified in Section 3.03(c). “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).
“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of insurance business.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing, but excluding
(a) liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate 18 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv025.jpg]
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person, (c) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any lien imposed by
ERISA, (d) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, and
(e) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person). “Listed Money Market Fund” means a money
market fund that complies with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940 and is rated AAA
by S&P and Aaa by Moody’s. “LNLIC” means Liberty National Life Insurance
Company, a Nebraska insurance company. “Loan” means a Revolving Loan and/or a
Swing Line Loan, as applicable. “Loan Documents” means this Agreement, each
Note, each Issuer Document, the Fee Letters, each Compliance Certificate, each
Loan Notice, each Swing Line Loan Notice, any agreement creating or perfecting
rights in Collateral pursuant to the provisions of this Agreement, each
Guaranty, each Control Agreement, each Security Agreement and each amendment to
any of the foregoing. “Loan Notice” means a notice of (a) a Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit C. “Loan Parties” means,
collectively, the Borrower and TMK. “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market. “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of the Loan Parties, or any of them, or the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. 19 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv026.jpg]
“Maturity Date” means (a) August 24, 2023, or if such date is not a Business
Day, the next preceding Business Day, or (b) such earlier date as (i) the
Commitments are terminated pursuant to this Agreement (whether by acceleration,
election of the Borrower or otherwise) or (ii) the Obligations in respect of the
Facility are accelerated pursuant to Section 8.02 of this Agreement. “Moody’s”
means Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer
Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions. “NAIC” means the National
Association of Insurance Commissioners or any successor thereto, or in lieu
thereof, any other association, agency or other organization performing
advisory, coordination or other like functions among insurance departments,
insurance commissions and similar Governmental Authorities of the various states
of the United States of America toward the promotion of uniformity in the
practices of such Governmental Authorities. “NAIC Approved Bank” means any
entity that is a financial institution listed on the most current “List of
Qualified U.S. Financial Institutions” approved by the NAIC and acting through
the branch so listed. “Net Proceeds” means, with respect to the sale or issuance
by the Borrower or any of its Subsidiaries to any Person (other than to the
Borrower or a Wholly-Owned Subsidiary) of any Equity Interests, including any
conversion of debt securities into Equity Interests, the excess of (a) the gross
proceeds from such sale, issuance, or conversion over (b) all reasonable and
customary underwriting commissions and legal, investment banking, brokerage and
accounting and other professional fees and disbursements actually incurred in
connection with each such sale, issuance or conversion. “Nonrenewal Notice Date”
has the meaning specified in Section 2.03(b)(iii). “Notes” means the Revolving
Notes and the Swing Line Note. “Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. “OFAC” means the
Office of Foreign Assets Control of the United States Department of the
Treasury. “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the 20 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv027.jpg]
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Taxes” means all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13). “Outstanding Amount” means (i) with respect to
Revolving Loans and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts. “Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Bank” means, from time to time, with respect to any Several
Letter of Credit, a Lender that is unable to issue such Letter of Credit because
(a) it is unable to do so due to regulatory restrictions or other legal
impediments based on its relationship to the beneficiary or (b) it is not, or
has lost its status as, an NAIC Approved Bank (if such Letter of Credit must be
issued by NAIC Approved Banks). “Participating Notice” means a written notice
delivered by a Lender to the Borrower, the Administrative Agent and the L/C
Administrator to the effect that such Lender is a Participating Bank with
respect to any potential (or previously issued but to be amended) Several Letter
of Credit and stating the basis for such status. If the basis for such status is
that such Lender is not, or has lost its status as, an NAIC Approved Bank, then
(a) such notice shall be deemed applicable to each subsequently issued Several
Letter of Credit which must be issued by NAIC Approved Banks until such notice
has been withdrawn and (b) such Lender shall promptly withdraw such 21
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv028.jpg]
notice (by subsequent written notice to the parties named above) at such time,
if ever, as such Lender has attained or regained status as an NAIC Approved
Bank. “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Act” means the Pension Protection Act of 2006. “Pension
Funding Rules” means the rules of the Code and ERISA regarding minimum required
contributions (including any installment payment thereof) to Pension Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Section 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA. “Pension Plan”
means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of
ERISA and is sponsored or maintained by the Borrower or any ERISA Affiliate or
to which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years. “Permitted Acquisition” means the
Acquisition of any Person which has been approved and recommended by the board
of directors (or the functional equivalent thereof) of the Person being
acquired. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) established by the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate. “Platform” has the meaning specified in Section
6.02. “Preferred Securities” means any trust preferred securities issued in
connection with any Subordinated Debt. “Prime Rate” means, at any time, the rate
of interest per annum publicly announced from time to time by Bank of America as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by Bank of America
as its prime rate is an index or base rate and shall not necessarily be its
lowest or best rate charged to its customers or other banks. “Property” means
any interest of the Borrower or any Subsidiary in any kind or property or asset,
whether real, personal or mixed, or tangible or intangible. 22 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv029.jpg]
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02. “Quarterly Statement”
means the quarterly statutory financial statement of any Insurance Subsidiary
required to be filed with the insurance commissioner (or similar authority) of
its jurisdiction of incorporation, which statement shall be in the form required
by such Insurance Subsidiary’s jurisdiction of incorporation or, if no specific
form is so required, in the form of financial statements recommended by the NAIC
to be used for filing quarterly statutory financial statements and shall contain
the type of information recommended by the NAIC to be disclosed therein,
together with all exhibits or schedules filed therewith. “Recipient” means (a)
the Administrative Agent, (b) any Lender (including any Swing Line Lender), (c)
any L/C Issuer, (d) any Fronting Bank and (e) the L/C Administrator, as
applicable. “Register” has the meaning specified in Section 10.06(c). “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates. “Relevant Governmental Body” means the Federal
Reserve Board and/or the Federal Reserve Bank of New York, or a committee
officially endorsed or convened by the Federal Reserve Board and/or the Federal
Reserve Bank of New York for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA, other than events
for which the 30 day notice period has been waived. “Request for Credit
Extension” means (a) with respect to a Borrowing, conversion or continuation of
Loans, a Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice. “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Total Credit Exposures of all Lenders; provided
that the Total Credit Exposure of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. “Resolution Authority”
means an EEA Resolution Authority or, with respect to any UK Financial
Institution, a UK Resolution Authority. “Responsible Officer” means the chief
executive officers, president, chief financial officer, chief investment officer
or treasurer of a Loan Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. 23 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv030.jpg]
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01. “Revolving Note”
means a promissory note made by the Borrower in favor of a Lender evidencing
Revolving Loans made by such Lender, substantially in the form of Exhibit D.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto. “Sanctions” means any sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority. “SAP” means, with respect to any
Insurance Subsidiary, the statutory accounting practices prescribed or permitted
by the insurance commissioner (or other similar authority) as of the date hereof
in the jurisdiction of incorporation of such Insurance Subsidiary for the
preparation of annual statements and other financial reports by insurance
companies of the same type as such Insurance Subsidiary. “Scheduled
Unavailability Date” has the meaning specified in Section 3.03(c). “SEC” means
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions. “Secured L/C Obligations” means L/C
Obligations with respect to Secured Letters of Credit. “Secured Letter of
Credit” means a Letter of Credit issued at the request of a Loan Party which has
been designated as a “Secured Letter of Credit” in the applicable Letter of
Credit Application and which has not been redesignated as an Unsecured Letter of
Credit pursuant to Section 2.03(l). “Security Agreement” means, individually and
collectively, each security agreement or other collateral document, each in form
and substance satisfactory to the Administrative Agent, entered into between the
Administrative Agent and a Loan Party pursuant hereto. “Several Letter of
Credit” means (a) a Letter of Credit issued severally by or on behalf of the
Lenders pursuant to which the Lenders are severally liable to the beneficiary,
which shall be substantially in the form of Exhibit E or in such other form
consistent with the proviso to Section 2.03(a)(iii)(D) as may be agreed by the
applicable Loan Party and the L/C Administrator and (b) any Existing Letter of
Credit designated as a Several Letter of Credit on Schedule 2.03. 24 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv031.jpg]
“Significant Insurance Subsidiary” means any Significant Subsidiary which is an
Insurance Subsidiary, and shall in any event include Globe Life And Accident
Insurance Company, a Nebraska insurance company, LNLIC, United American
Insurance Company, a Nebraska insurance company, and AIL. “Significant
Subsidiary” of a Person means a “significant subsidiary” as defined in Rule 1-
02(v) of Regulation S-X of the Securities and Exchange Commission (17 CFR Part
210). Unless otherwise expressly provided, all references herein to a
“Significant Subsidiary” shall mean a Significant Subsidiary of the Borrower.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR. “Solvent” means, with respect to any
Person, as of any date of determination, that the fair value of the assets of
such Person (at fair valuation) is, on the date of determination, greater than
the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as of such date, that the present fair saleable
value of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the probable liability of such Person on its
debts as such debts become absolute and matured, and that, as of such date, such
Person will be able to pay all liabilities of such Person as such liabilities
mature and such Person does not have unreasonably small capital with which to
carry on its business. In computing the amount of contingent or unliquidated
liabilities at any time, such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability discounted to present value at rates believed to be reasonable by such
Person acting in good faith. “Subordinated Debt” means, collectively, (i) the
Junior Subordinated Debentures and (ii) any other unsecured indebtedness of the
Borrower (and not a Subsidiary) which is subordinated by its terms to the prior
payment in full of the Obligations evidenced by this Agreement in a manner no
less favorable to the Lenders than the Junior Subordinated Debentures and which
contain covenants that are not less favorable to the Borrower than those
contained in the Junior Subordinated Debentures. “Subsidiary” of a Person means
a corporation, partnership, joint venture, limited liability company or other
business entity of which more than 50% of the Equity Interests having ordinary
voting power for the election of directors or other governing body (other than
Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward 25 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv032.jpg]
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Obligations” means
any and all obligations owed by any Loan Party to any Lender or any Affiliate of
any Lender in respect of a Swap Contract. “Swap Termination Value” means, in
respect of any one or more Swap Contracts, after taking into account the effect
of any legally enforceable netting agreement relating to such Swap Contracts,
(a) for any date on or after the date such Swap Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender). “Swing Line” means the revolving
credit facility made available by the Swing Line Lender pursuant to Section
2.04. “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04. “Swing Line Lender” means Bank of America in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a). “Swing Line Loan
Notice” means a notice of a Swing Line Borrowing pursuant to Section 2.04(b),
which, if in writing, shall be substantially in the form of Exhibit F. “Swing
Line Note” means a promissory note made by the Borrower in favor of the Swing
Line Lender evidencing Swing Line Loans, substantially in the form of Exhibit G.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments. “Synthetic Lease Obligation” means the
monetary obligation of a Person under (a) a so- called synthetic, off-balance
sheet or tax retention lease, or (b) an agreement for the use or 26 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv033.jpg]
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, fines, additions to tax or penalties
applicable thereto. “Term Loan Agreement” means that certain 364-Day Term Loan
Agreement, dated April 9, 2020, among the Borrower, certain lenders from time to
time party thereto and Bank of America, as administrative agent, and any
refinancings, refundings, renewals or extensions thereof. “Term SOFR” means the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. “TMK” has the meaning specified in the
introductory paragraph hereto. “Total Credit Exposure” means, as to any Lender
at any time, the unused Commitments and Revolving Credit Exposure of such Lender
at such time. “Total Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations. “Type” means,
with respect to a Revolving Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan. “UK Financial Institution” means any BRRD Undertaking (as
such term is defined under the PRA Rulebook (as amended form time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. “United
States” and “U.S.” mean the United States of America. “Unreimbursed Amount” has
the meaning specified in Section 2.03(c)(i). “Unsecured Letter of Credit” means
a Letter of Credit which is not a Secured Letter of Credit. “U.S. Bank Fee
Letter” means that certain letter agreement, dated as of July 24, 2020, among
the Borrower and U.S. Bank National Association. “U.S. Government Debt
Securities” means direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any 27 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv034.jpg]
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States). “U.S. Person” means any Person that is a “United
States person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning assigned thereto in Section 3.01(g).
“Wells Fargo Fee Letter” means that certain letter agreement, dated as of July
24, 2020, among the Borrower and Wells Fargo Securities, LLC. “Wholly-Owned
Subsidiary” when used to determine the relationship of a Subsidiary to a Person,
means a Subsidiary all of the issued and outstanding Equity Interests (other
than directors’ qualifying shares) of which shall at the time be owned by such
Person or one or more of such Person’s Wholly-Owned Subsidiaries or by such
Person and one or more of such Person’s Wholly- Owned Subsidiaries. “Withholding
Agent” means any Loan Party and the Administrative Agent. “Write-Down and
Conversion Powers” means, (a) with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel, reduce,
modify or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision 28 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv035.jpg]
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law, rule or regulation shall, unless otherwise specified,
refer to such law, rule or regulation as amended, modified or supplemented from
time to time, and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. (b) In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.” (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. (d) For purposes of
Section 8.01(b), a breach of a financial covenant contained in Section 7.07
shall be deemed to have occurred as of any date of determination thereof by the
Administrative Agent or as of the last day of any specified measuring period,
regardless of when the financial statements reflecting such breach are delivered
to the Administrative Agent and the Lenders. 1.03 Accounting Terms. (a)
Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP or SAP, as
the case may be, applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. (b) Changes in
GAAP or SAP. If at any time any change in GAAP or SAP, as the case may be, would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP or SAP, as the case may be, (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP or
SAP, as the case may be, prior to such change therein and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or SAP,
as the case may be. 29 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv036.jpg]
Notwithstanding the foregoing, for purposes of financial covenant calculations
under Section 7.07, Indebtedness (including Subordinated Debt accorded equity
treatment) shall be calculated without giving effect to The Financial Accounting
Standards Board Accounting Standards Codification 825. 1.04 Rounding. Any
financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Times of
Day. Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable). 1.06 Letter of
Credit Amounts. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.07 Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). 1.08 Rates. The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes. ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate 30 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv037.jpg]
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender (other than the Swing Line Lender), plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment and (iii) the aggregate Outstanding Amount
of the Revolving Loans of the Swing Line Lender, plus the Swing Line Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus the
Outstanding Amount of all Swing Line Loans shall not exceed the Swing Line
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. 2.02 Borrowings, Conversions and Continuations of Loans. (a)
Each Revolving Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Revolving Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the Business Day of any Revolving Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Revolving Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Revolving Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Revolving Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Revolving Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Revolving Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. (b) Following
receipt of a Loan Notice, the Administrative Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
31 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv038.jpg]
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Revolving Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Revolving
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above. (c) Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders. (d) The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change. (e) After giving effect to all Revolving
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than six
Interest Periods in effect at any time. 2.03 Letters of Credit. (a) The Letter
of Credit Commitment. (i) Subject to the terms and conditions set forth herein,
(A) each Fronting Bank agrees, in reliance upon the agreements of the Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the Availability Period, to issue Fronted Letters of Credit denominated in
Dollars for the account of any Loan Party, and to amend or extend Fronted
Letters of Credit previously issued by it, in accordance with subsection (b)
below but in each case solely to the extent it has separately and in its sole
discretion agreed with the Borrower to do so, and (2) to honor drawings under
such Fronted Letters of Credit; and the Lenders severally agree to participate
in Fronted Letters of Credit issued for the account of any Loan Party and any
drawings thereunder; and (B) each Lender severally agrees, (1) from time to time
on any Business Day during the Availability Period, to issue, 32 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv039.jpg]
extend and renew in such Lender’s Applicable Percentage under the Facility,
Several Letters of Credit denominated in Dollars at the request of and for the
account of any Loan Party, in accordance with subsection (b) below (except such
Letters of Credit as to which it has advised the Administrative Agent and, if
applicable, the L/C Administrator that it is a Participating Bank), and (2) to
honor its Applicable Percentage of drawings under the Several Letters of Credit
and each Fronting Bank who has agreed to front for a Participating Bank under
Several Letters of Credit hereby agrees that it shall be severally (and not
jointly) liable for an amount equal to its Applicable Percentage under the
Facility plus such Participating Bank’s Applicable Percentage under each Several
Letter of Credit and each Participating Bank hereby agrees to purchase a risk
participation in the obligations of the relevant Fronting Bank under any such
Several Letter of Credit in an amount equal to such Participating Bank’s
Applicable Percentage under the Facility; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (v) the Total
Outstandings shall not exceed the Aggregate Commitments, (w) the aggregate
Outstanding Amount of the Revolving Loans of any Lender (other than the Swing
Line Lender), plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment, (x) the aggregate Outstanding Amount of the Revolving Loans of the
Swing Line Lender, plus the Swing Line Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus the Outstanding Amount of all
Swing Line Loans shall not exceed the Swing Line Lender’s Commitment, (y) the
Secured L/C Obligations shall not exceed the Borrowing Base, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by any Loan Party for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Loan Party that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Loan Parties’ ability to obtain Letters
of Credit shall be fully revolving, and accordingly the Loan Parties may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. (ii) The Applicable
Issuing Party shall not issue any Letter of Credit, if: (A) subject to Section
2.03(b)(iii), the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; (B) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, provided that any Letter of Credit may expire after such date (but in any
event, no later than the first anniversary of the Maturity Date) (each Letter of
Credit with an expiry date after the Letter of Credit Expiration Date (including
as a result of any automatic renewal in accordance with Section 2.03(b)(iii)),
an “Extended 33 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv040.jpg]
Letter of Credit”) with the consent of the Applicable Issuing Party and subject
to the requirements of Section 2.03(g); or (C) such Letter of Credit is to be
denominated in a currency other than Dollars. (iii) Neither any L/C Issuer nor
the L/C Administrator shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Person from
issuing such Letter of Credit, or any Law applicable to such Person or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Person shall prohibit, or
request that such Person refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Person with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Person is not otherwise compensated hereunder) not
in effect on the Effective Date, or shall impose upon such Person any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Person in good faith deems material to it; (B) the issuance
of such Letter of Credit would violate one or more policies of such Person
related to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and the Applicable Issuing Party, such Letter of Credit is
in an initial stated amount less than $100,000; (D) in the case of a Several
Letter of Credit, such Letter of Credit is not substantially in the form of
Exhibit E (provided that the Applicable Issuing Party may agree to reasonable
changes to such form, not adverse to the interests of the Lenders, necessary to
satisfy any then applicable requirements of the applicable insurance
regulators); (E) only with respect to (1) a Fronted Letter of Credit or (2) a
Several Letter of Credit as to which such Defaulting Lender is a Participating
Bank, any Lender is at the applicable time a Defaulting Lender and the Fronting
Bank has (or after giving effect to the issuance of such Letter of Credit will
have) Fronting Exposure (after giving effect to Section 2.15(c)), unless the
Fronting Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Fronting Bank (in its sole discretion) with such
Defaulting Lender or the Borrower to eliminate the Fronting Bank’s Fronting
Exposure (after giving effect to Section 2.15) with respect to such Defaulting
Lender arising from either such Letter of Credit or such Letter of Credit and
all other L/C Obligations (including as Fronting Bank for a Participating Bank)
as to which the Fronting Bank has 34 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv041.jpg]
Fronting Exposure (after giving effect to Section 2.15) as it may elect in its
sole discretion; or (F) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder. (iv)
No Applicable Issuing Party shall amend any Letter of Credit if such Applicable
Issuing Party would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof. (v) The Applicable Issuing Party
shall be under no obligation to amend any Letter of Credit if (A) the Applicable
Issuing Party would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit. (vi) The L/C Administrator is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of each Lender (unless such Lender has delivered a Participating
Notice which is applicable to such Several Letter of Credit and has not been
withdrawn). The L/C Administrator shall use the Applicable Percentage of an L/C
Issuer under each Several Letter of Credit provided that the applicable Fronting
Bank for such Participating Bank shall be severally (and not jointly) liable for
an amount equal to its Applicable Percentage under the Facility plus the
Applicable Percentage of each Participating Bank. The L/C Administrator shall
not amend any Several Letter of Credit to change the “Commitment Shares” of a
Lender or add or delete a Lender liable thereunder unless such amendment is done
in connection with an assignment in accordance with Section 10.06, a change in
the Lenders and/or the Applicable Percentages under the Facility as a result of
any increase in the Aggregate Commitments pursuant to Section 2.14 or any other
addition or replacement of a Lender in accordance with the terms of this
Agreement or a change in status of a Lender as a Participating Bank. Each Lender
hereby irrevocably constitutes and appoints the L/C Administrator its true and
lawful attorney-in-fact for and on behalf of such Lender with full power of
substitution and revocation in its own name or in the name of the L/C
Administrator to issue, execute and deliver, as the case may be, each Several
Letter of Credit and each amendment to a Several Letter of Credit and to carry
out the purposes of this Agreement with respect to Several Letters of Credit.
Upon request, each Lender shall execute such powers of attorney or other
documents as any beneficiary of any Several Letter of Credit may reasonably
request to evidence the authority of the L/C Administrator to execute and
deliver such Several Letter of Credit and any amendment or other modification
thereto on behalf of the Lenders. (vii) The Applicable Issuing Party shall act
on behalf of the Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the Applicable Issuing Party shall have
all of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the
Applicable Issuing Party in connection with 35 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv042.jpg]
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the Fronting Bank and the
L/C Administrator with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Fronting Bank and the L/C
Administrator. (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto- Renewal Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Loan Party
delivered to (x) a Fronting Bank, in the case of Fronted Letters of Credit and
(y) the L/C Administrator, in the case of Several Letters of Credit (with a copy
in each case to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Loan Party. Such Letter of Credit Application must be received by the Applicable
Issuing Party and the Administrative Agent not later than 11:00 a.m. at least
two (2) Business Days (or such later date and time as the Administrative Agent
and the Applicable Issuing Party may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party: (A) the name of the account party,
which shall be the applicable Loan Party; (B) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (C) the amount
thereof; (D) the expiry date thereof; (E) the name and address of the
beneficiary thereof; (F) the documents to be presented by such beneficiary in
case of any drawing thereunder; (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (H) whether
such Letter of Credit shall be an Auto-Renewal Letter of Credit; (I) whether
such Letter of Credit is to be a Fronted Letter of Credit or a Several Letter of
Credit (and, in the case of Several Letters of Credit, in the event a Lender
advises the L/C Administrator that such Lender is a Participating Bank, such
Participating Bank’s Applicable Percentage of such Several Letter of Credit will
be issued by the applicable Fronting Bank); (J) whether such Letter of Credit
will be a Secured Letter of Credit or an Unsecured Letter of Credit; and (K)
such other matters as the Applicable Issuing Party may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
Applicable Issuing Party (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Applicable
Issuing Party may require. Additionally, the applicable Loan Party shall furnish
to the Applicable Issuing Party and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Applicable Issuing Party or
the Administrative Agent may require. 36 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv043.jpg]
(ii) Promptly after receipt of any Letter of Credit Application, the Applicable
Issuing Party will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from a Loan Party and, if not, the Applicable Issuing Party
will provide the Administrative Agent with a copy thereof. Unless the Applicable
Issuing Party has received written notice from any Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the Applicable Issuing Party shall,
on the requested date, issue a Letter of Credit for the account of such Loan
Party or enter into the applicable amendment, as the case may be, in each case
in accordance with the Applicable Issuing Party’s usual and customary business
practices. Immediately upon the issuance of each Fronted Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the issuing Fronting Bank a risk participation in such Fronted
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage under the Facility times the amount of such Letter of Credit.
Immediately upon the issuance of a Several Letter of Credit in which a Fronting
Bank has “fronted” for a Participating Bank, such Participating Bank shall be
deemed to, and hereby irrevocably and unconditionally agrees to, without
recourse or warranty, purchase from the issuing Fronting Bank a risk
participation in such Several Letter of Credit in an amount equal to the product
of such Participating Bank’s Applicable Percentage under the Facility times the
amount of such Several Letter of Credit. (iii) If either Loan Party so requests
in any applicable Letter of Credit Application, the Applicable Issuing Party
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Applicable
Issuing Party to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
ninety (90) days’ (or such lesser number of days specified by the requesting
Loan Party in its Letter of Credit Application) prior notice to the beneficiary
thereof (the “Nonrenewal Notice Date”). Unless otherwise directed by the
Applicable Issuing Party, no Loan Party shall be required to make a specific
request to the Applicable Issuing Party for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Applicable Issuing Party to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the first anniversary of the Maturity Date; provided, however, that the
Applicable Issuing Party shall not permit any such renewal if (A) the Applicable
Issuing Party has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or (iii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is two (2) Business Days
before the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such 37 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv044.jpg]
renewal or (2) from the Administrative Agent, any Lender or any Loan Party that
one or more of the applicable conditions specified in Section 4.02 (other than
the delivery by the Borrower of a Loan Notice) is not then satisfied, and in
each such case directing the Applicable Issuing Party not to permit such
extension. (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Applicable Issuing Party will also deliver to the
Loan Party requesting the issuance or amendment thereof and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. (c)
Drawings and Reimbursements; Funding of Participations. (i) Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing (a “Drawing
Request”) under such Letter of Credit, the Applicable Issuing Party shall notify
the Loan Party for whose account such Letter of Credit was issued and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the Applicable Issuing Party under a Letter of Credit (each such
date, an “Honor Date”), such Loan Party shall reimburse the respective L/C
Issuers through the Administrative Agent in immediately available funds in an
amount equal to the amount of such drawing. If such Loan Party fails to so
reimburse the respective L/C Issuers by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof under the Facility. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery by the Borrower of a Loan Notice). Any
notice given by the Applicable Issuing Party or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. (ii) Each
Lender shall upon any notice pursuant to Section 2.03(c)(i) make immediately
available funds available to the Administrative Agent for the account of the
Applicable Issuing Party at the Administrative Agent’s Office in an amount equal
to its Applicable Percentage under the Facility of the Unreimbursed Amount not
later than 1:00 p.m. on the Honor Date specified in such notice by the
Administrative Agent (the “L/C Advance Date”), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes immediately
available funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Applicable Issuing Party. To the extent that immediately
available funds are received by the Administrative Agent from the Lenders (or
the Fronting Bank on behalf of a Participating Bank) with respect to a Several
Letter of Credit prior to 38 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv045.jpg]
2:00 p.m. on the L/C Advance Date, the Administrative Agent shall notify the L/C
Administrator and the L/C Administrator shall promptly make such funds available
to the beneficiary of such Several Letter of Credit on such date. To the extent
that the L/C Administrator has not delivered funds to any beneficiary of a
Several Letter of Credit on behalf of a Lender on the L/C Advance Date, because
immediately available funds are received by the Administrative Agent from such
Lender: (A) after 2:00 p.m. on the L/C Advance Date, the L/C Administrator shall
make such funds available to such beneficiary on the next Business Day; (B)
prior to 2:00 p.m. on any Business Day after the L/C Advance Date, the L/C
Administrator shall make such funds available to such beneficiary on such
Business Day; and (C) after 2:00 p.m. on any Business Day after the L/C Advance
Date, the L/C Administrator shall make such funds available to such beneficiary
on the next Business Day following such Business Day. Unless the Administrative
Agent or L/C Administrator receives notice from a Lender prior to any L/C
Advance Date with respect to a Several Letter of Credit that such Lender will
not make available as and when required hereunder to the Administrative Agent
the amount of such Lender’s L/C Advance on such L/C Advance Date, the
Administrative Agent and the L/C Administrator may assume that such Lender has
made such amount available to the Administrative Agent in immediately available
funds on such L/C Advance Date and the L/C Administrator may (but shall not be
required), in reliance upon such assumption, make available to the beneficiary
of such Several Letter of Credit on such date such Lender’s L/C Advance. (iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced (x) in the case of Fronted Letters of Credit,
from the issuing Fronting Bank and (y) in the case of Several Letters of Credit,
from the Lenders to the extent that they have provided funds with respect to
such Several Letter of Credit pursuant to Section 2.03(c)(ii), from the Fronting
Bank to the extent it has made funds available on behalf of a Participating Bank
or from the L/C Administrator to the extent it has made funds available on
behalf of a Lender pursuant to Section 2.03(c)(ii). L/C Advances shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. Each Lender’s or Participating Bank’s payment to the
Administrative Agent for the account of a Fronting Bank pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Advance and shall constitute an L/C Advance from such Lender in satisfaction of
its participation obligation under this Section 2.03. Any payment by the
Borrower in respect of such L/C Advance shall be made to the Administrative
Agent and upon receipt applied by the Administrative Agent in accordance with
Section 2.03(d). (iv) Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse a Fronting Bank (or the L/C 39
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv046.jpg]
Administrator pursuant to Section 2.03(c)(ii)) for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage
under the Facility of such amount shall be solely for the account of the
relevant Fronting Bank or the L/C Administrator, as applicable. (v) Each
Lender’s obligation to make Revolving Loans or L/C Advances to reimburse the
relevant Fronting Bank (or the L/C Administrator pursuant to Section
2.03(c)(ii)) for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Administrative Agent, any
Fronting Bank, the L/C Administrator, any Lender, any Borrower, any beneficiary
named in any Letter of Credit, any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting) or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, (C) any lack
of validity or enforceability of such Letter of Credit, this Agreement or any
other Loan Document, (D) any draft, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, (E) the surrender or impairment of any security for the
performance or observance of any of the terms of the Loan Documents, or (F) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Loan Parties to reimburse the respective L/C Issuers for the amount of any
payment made by the respective L/C Issuers under any Letter of Credit, together
with interest as provided herein. (vi) If any Lender fails to make available to
the Administrative Agent for the account of a Fronting Bank or to the L/C
Administrator any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), such Fronting Bank or the L/C Administrator, as the case may be
(acting through the Administrative Agent, which shall promptly remit to the
applicable party amounts recovered for its account), shall be entitled to
recover from such Lender, on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Bank or the L/C Administrator, as the
case may be, at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the applicable L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Fronting Bank or the L/C Administrator
in connection with the foregoing. A certificate of such Fronting Bank or the L/C
Administrator, as the case may be submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error. 40 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv047.jpg]
(d) Repayment of Participations. (i) At any time after the Applicable Issuing
Party has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from a
Loan Party or otherwise, including proceeds of Cash Collateral applied thereto
by the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof under the Facility (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) and in Dollars in the same
funds as those received by the Administrative Agent. (ii) If any payment
received by the Administrative Agent pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the applicable Fronting
Bank or the L/C Administrator in its discretion), each Lender shall pay to the
Administrative Agent for the account of such Fronting Bank or L/C Administrator
its Applicable Percentage thereof under the Facility on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement. (e) Obligations Absolute. The obligation of each
Loan Party to reimburse the respective L/C Issuers for each drawing under each
Letter of Credit issued for its account and to repay each related L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following: (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document; (ii) the existence of any
claim, counterclaim, setoff, defense or other right that the Borrower or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Applicable Issuing Party or any L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; 41 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv048.jpg]
(iv) any payment by the Applicable Issuing Party under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
Issuing Party under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary. The
Loan Party who shall have requested a Letter of Credit or an amendment thereto
shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with such Loan Party’s instructions or other irregularity, such Loan Party will
immediately notify the Applicable Issuing Party. The applicable Loan Party shall
be conclusively deemed to have waived any such claim against the Applicable
Issuing Party and its correspondents unless such notice is given as aforesaid.
(f) Role of Applicable Issuing Party. Each Lender and the Loan Parties agree
that, in paying any drawing under a Letter of Credit, the Applicable Issuing
Party shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Applicable Issuing Parties, the Lenders, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Applicable Issuing Party shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Loan Parties hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Loan Party’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Applicable Issuing Parties, the Lenders, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an Applicable Issuing Party shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses or otherwise in this subsection (f) to
the contrary notwithstanding, the Loan Parties may have a claim against an L/C
Issuer and/or an Applicable Issuing Party and an L/C Issuer and/or an Applicable
Issuing Party may be liable to the Loan Parties, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Loan Parties which the Loan Parties prove were caused by such
L/C Issuer’s and/or the Applicable Issuing Party’s willful 42 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv049.jpg]
misconduct or gross negligence or such L/C Issuer’s or Applicable Issuing
Party’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Applicable Issuing Party may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
neither the Applicable Issuing Party nor any Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. (g) Cash Collateral. (i) Upon the request
of the Administrative Agent, if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, the Loan Parties shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Additionally, the Loan Parties shall
Cash Collateralize each Extended Letter of Credit (in an amount equal to 103% of
the maximum face amount of each Extended Letter of Credit, calculated in
accordance with Section 1.06) by the date that is 5 Business Days prior to the
Maturity Date (or if such day is not a Business Day, the next preceding Business
Day); provided that if the Loan Parties fail to provide such Cash Collateral
with respect to any such Extended Letter of Credit by such time, such event
shall be treated as a drawing under such Extended Letter of Credit in an amount
equal to 103% of the maximum face amount of each such Letter of Credit,
calculated in accordance with Section 1.06, which shall be reimbursed (or
participations therein funded) in accordance with this Section 2.03, with the
proceeds of Loans (or funded participations) being utilized to provide such Cash
Collateral for such Letter of Credit (provided that for purposes of determining
the usage of the Aggregate Commitment, any such Extended Letter of Credit that
has been, or will concurrently be, Cash Collateralized with proceeds of a Loan,
the portion of such Extended Letter of Credit that has been (or will
concurrently be) so Cash Collateralized will not be deemed to be utilization of
the Commitments). (ii) Sections 2.05(c) and 8.02(c) set forth certain
requirements to deliver Cash Collateral in addition to those set forth in
Section 2.03(g)(ii). For purposes of this Section 2.03, Section 2.05 and Section
8.02(c), “Cash Collateralize” means to pledge and deposit Cash with or deliver
Cash to the Administrative Agent (or, with respect to Cash Collateral for
Extended Letters of Credit, the Applicable Issuing Party), for the benefit, as
applicable, of the Fronting Banks, L/C Issuers or the Lenders, as collateral for
the L/C Obligations, or obligations of the Fronting Bank or Lenders to fund or
fund participations in respect of Letters of Credit, pursuant to documentation
in form and substance satisfactory to the Administrative Agent or the Applicable
Issuing Party, as applicable, the Fronting Banks and the L/C Issuers (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Loan Parties hereby grant to the Administrative
Agent (or, with respect to Cash Collateral for Extended Letters of 43 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv050.jpg]
Credit, the Applicable Issuing Party), for the benefit of the Fronting Banks,
L/C Issuers and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral delivered pursuant to this Section 2.03(g), Section 2.05(c) or
Section 8.02(c) shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America (or, with respect to Cash Collateral for Extended
Letters of Credit, the Applicable Issuing Party). (h) Applicability of ISP and
UCP. Unless otherwise expressly agreed by the Applicable Issuing Party and the
applicable Loan Party when a Letter of Credit is issued the rules of the Uniform
Customs and Practice for Documentary Credits (UCP 600), as most recently
published by the International Chamber of Commerce at the time of issuance, or
the ISP, as applicable, shall apply to such Letter of Credit. (i) Letter of
Credit Fees. Each Loan Party shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage under the
Facility, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued for such Loan Party’s account equal to (i) in the
case of Unsecured Letters of Credit, the Applicable Rate (calculated per day)
times the daily amount available to be drawn under such Unsecured Letter of
Credit and (ii) in the case of Secured Letters of Credit, 0.50% per annum
(calculated per day) times the daily amount available to be drawn under such
Secured Letter of Credit. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate. (j) Fronting Fee and Documentary and Processing Charges Payable to
Fronting Bank. Each Loan Party shall pay directly to each Fronting Bank for its
own account, a fronting fee with respect to each Fronted Letter of Credit issued
for such Loan Party’s account by such Fronting Bank, at the rate per annum
agreed to between the Borrower and such Fronting Bank, calculated based on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears, and due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand (it being understood that each Fronting
Bank will invoice the Loan Parties directly for amounts due under this Section
2.03(j)). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Loan Parties shall pay directly
to the Applicable Issuing Party, for its own 44 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv051.jpg]
account, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Applicable Issuing Party
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (k) Several L/C Fronting Fee. The applicable Fronting Bank shall
be paid a fronting fee (the “Several L/C Fronting Fee”) computed on the risk
participation purchased by each Participating Bank from such Fronting Bank with
respect to each Several Letter of Credit at the rate per annum agreed among such
Participating Bank, the Fronting Bank and the Loan Parties. Such fee (or
portions thereof, as applicable) shall be payable by the Participating Bank
and/or the Loan Parties as may be agreed. Unless otherwise agreed among, as
applicable, a Loan Party, the Fronting Bank, the Participating Bank and the
Administrative Agent, the Several L/C Fronting Fee shall be paid quarterly in
arrears and each Fronting Bank will invoice the applicable party or parties for
any Several L/C Fronting Fees owed to it. (l) Redesignation of Letters of
Credit. Each Loan Party may from time to time, in its sole discretion, but
subject to the provisions of this Section, elect to redesignate as an Unsecured
Letter of Credit a Letter of Credit which was initially issued as a Secured
Letter of Credit issued for such Loan Party’s account. Such redesignation shall
be accomplished by the delivery of written notice from such Loan Party to the
Administrative Agent at least five (5) Business Days in advance of the date upon
which such redesignation is requested to become effective, which notice shall
identify the applicable Letter of Credit, shall certify that no Default has
occurred and is continuing and shall contain such other information and be in
such form as the Administrative Agent may reasonably request. The Administrative
Agent shall give prompt notice of its receipt of any such request to the
Lenders. The Administrative Agent, in reliance upon such request and
certification shall (unless any Lender shall have notified the Administrative
Agent in writing that a Default exists) release from the Collateral Account
Eligible Collateral having in the aggregate Adjusted Fair Market Value equal or
approximately equal to the amount of L/C Obligations associated with such Letter
of Credit; provided, however, that in no event shall the Administrative Agent
release Eligible Collateral to the extent that, after giving effect to such
release, the Borrowing Base would be less than the amount of outstanding Secured
L/C Obligations. From and after the date of such release, the applicable Letter
of Credit shall be deemed to be an Unsecured Letter of Credit for all purposes
hereof, including without limitation for purposes of determining the amount of
the Letter of Credit Fee payable with respect thereto pursuant to Section
2.03(i). (m) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. (n) Existing Letters of Credit. The Loan Parties, the L/C
Administrator and the Lenders agree that, as of the Effective Date, each
Existing Letter of Credit described on Schedule 2.03 which is a Several Letter
of Credit issued for the account of any Loan Party under the Existing Credit
Agreement and which remains outstanding as of the Effective Date (as amended as
contemplated by Section 4.01(f)) shall (A) be deemed issued and continued under
this Agreement as of the Effective Date as a “Several Letter of Credit” all 45
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv052.jpg]
as set forth on such schedule and (B) shall constitute a “Several Letter of
Credit” for all purposes hereof. (o) Upon a Lender becoming a Participating
Bank, it shall (i) promptly deliver a Participating Notice to the Borrower, the
Administrative Agent and the L/C Administrator and (ii) use its commercially
reasonable efforts to cause a Lender which is not a Participating Bank to act as
a Fronting Bank for such Participating Bank with respect to Several Letters of
Credit. 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender (other than the Swing
Line Lender), plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment and (iii) the aggregate Outstanding Amount of the Revolving Loans of
the Swing Line Lender, plus the Swing Line Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus the Outstanding Amount of all
Swing Line Loans shall not exceed the Swing Line Lender’s Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage under the Facility times the amount of such
Swing Line Loan. (b) Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $250,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. 46 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv053.jpg]
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds. (c) Refinancing of
Swing Line Loans. (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for a
Revolving Loan for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender. (ii) If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation. (iii) If any Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required 47 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv054.jpg]
to the date on which such payment is immediately available to the Swing Line
Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans, together with interest as provided herein. (d) Repayment of
Participations. (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender. (ii) If any payment received
by the Swing Line Lender in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Lender shall pay
to the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement. (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender. 48 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv055.jpg]
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender. (g) Defaulting Lenders. Notwithstanding anything to the
contrary contained in this Section 2.04, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when (i) any other Lender is a
Defaulting Lender and (ii) the Swing Line Lender has (or after giving effect to
the making of such Swing Line Loan would have) Fronting Exposure (after giving
effect to Section 2.15(c)), unless the Swing Line Lender has entered into
arrangements (which may include Cash Collateralization) with the Borrower or
such Defaulting Lender which are satisfactory to the Swing Line Lender to
eliminate the Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.15(c)) with respect to any such Defaulting Lender. 2.05 Prepayments.
(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Revolving
Loans of the Lenders in accordance with their respective Applicable Percentages.
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $250,000 or in such lesser
principal amount as may be outstanding. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. 49 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv056.jpg]
(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect. 2.06 Termination or Reduction of Commitments. The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage of the Facility. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. 2.07 Repayment of
Loans. (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date. (b) The
Borrower shall repay each Swing Line Loan on the earlier to occur of (i) the
date seven (7) days after such Loan is made and (ii) the Maturity Date. 2.08
Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the lesser of (x)
the Highest Lawful Rate and (y) the Eurodollar Rate for such Interest Period
plus the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the lesser of (x) the Highest Lawful
Rate and (y) the Base Rate plus the Applicable Rate. (b) (i) If any amount of
principal of any Loan is not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
50 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv057.jpg]
Default Rate and (y) the Highest Lawful Rate, to the fullest extent permitted by
Applicable Law. (ii) If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the lesser of (x) the Default Rate and (y)
the Highest Lawful Rate, to the fullest extent permitted by Applicable Law.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the lesser of (x) the Default Rate and (y) the Highest Lawful
Rate, to the fullest extent permitted by Applicable Law. (iv) Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand. (c) Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. 2.09 Fees. In
addition to certain fees described in subsections (i) and (j) of Section 2.03:
(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage under the
Facility, a facility fee (“Facility Fee”) equal to the Applicable Rate
(calculated per day) times the actual daily amount of the Aggregate Commitments
(or, if the Aggregate Commitments have terminated, on the Outstanding Amount of
all Revolving Loans, Swing Line Loans and L/C Obligations), regardless of usage.
The Facility Fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans, Swing Line Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Effective Date, and on
the Maturity Date (and, if applicable, thereafter on demand). The Facility Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. (b) Other Fees. (i) The
Borrower shall pay to the Joint Arrangers and the Administrative Agent for their
own respective accounts fees in the amounts and at 51 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv058.jpg]
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. (ii) The Borrower
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever. 2.10
Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. 2.11 Evidence of Debt. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Loan Parties and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Loan Parties hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note in the applicable form, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. (b) In addition to the accounts and
records referred to in subsection (a), each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. 52
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv059.jpg]
2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Loan Parties shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. All payments by the Loan Parties hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment with respect to principal and interest on Loans in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m., shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be. (b) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (c) Payments by Loan Parties; Presumptions
by Administrative Agent. Unless the Administrative Agent shall have received
notice from any Loan Party prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, a Fronting Bank or an L/C
Issuer that the Loan Parties will not make such payment, the 53 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv060.jpg]
Administrative Agent may assume that the Loan Parties have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, such Fronting Bank or such L/C Issuer, as the case
may be, the amount due. In such event, if the Loan Parties have not in fact made
such payment, then each of the Lenders, Fronting Banks and L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Person, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or a Loan Party
with respect to any amounts owing under subsections (b) and (c) shall be
conclusive, absent manifest error. (d) Failure to Satisfy Conditions Precedent.
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (e) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Revolving Loans, to
fund Several Letters of Credit, to purchase and fund participations in Fronted
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any
Revolving Loan, to fund any Several Letter of Credit, to purchase and fund such
participations or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c). (f) Funding Source.
Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. 2.13 Sharing of Payments by Lenders. If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit 54 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv061.jpg]
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that: (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Loan Parties pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.15, (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. 2.14
Increase in Commitments. (a) Request for Increase. Provided there exists no
Default or Event of Default, upon notice to the Administrative Agent, the
Borrower may from time to time request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $250,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of $25,000,000
and (ii) the Borrower may make a maximum of two such requests in any calendar
year. (b) Proposed Lenders. Any proposed increase in the Aggregate Commitment
may be requested from existing Lenders, new prospective lenders (which are
Persons which would be permitted to be assignees pursuant to Section 10.06 and
are approved by the Administrative Agent, the L/C Administrator, the Fronting
Banks and the Swing Line Lender, which approvals shall not be unreasonably
withheld), or a combination thereof, as selected by, and with such allocations
of committed amounts as may be determined by, the lead arranger(s) thereof
and/or the Borrower, provided that any incremental Commitment provided by a
Person not already a Lender shall be in a principal amount of $5,000,000 or an
integral multiple of $500,000 in excess thereof. Any Lender approached to
provide all or a portion of the incremental Commitment may elect or decline, in
its sole discretion, to provide an incremental Commitment. (c) Notification by
Administrative Agent; Additional Lenders. If the Aggregate Commitments are to be
increased in accordance with this Section, the 55 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv062.jpg]
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. As of the
Increase Effective Date, the Credit Agreement shall be amended to reflect the
new or incremental Commitments of the Lenders or other Persons providing such
incremental Commitments. Such amendment shall be executed and delivered by the
Administrative Agent, the Loan Parties and each Lender and other Person
providing such incremental Commitments without the consent of any other party
and shall be binding on all parties hereto. Such amendment shall be in form and
substance reasonably satisfactory to the Administrative Agent. (d) Conditions to
Effectiveness of Increase. As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. Any increase of the Aggregate
Commitment pursuant to this Section shall also be subject to receipt by the
Administrative Agent from the Loan Parties of such supplemental certificates and
other customary documents as the Administrative Agent may reasonably request.
(e) Reallocation Upon Increase. On the Increase Effective Date the outstanding
Revolving Loans and Applicable Percentages of Swing Line Loans and L/C
Obligations will be reallocated by the Administrative Agent among the Lenders
(including any new Lenders) in accordance with their revised Applicable
Percentages under the Facility (and the Lenders (including any new Lenders)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any and all costs required pursuant to Section 3.05
in connection with such reallocation as if such reallocation were a repayment).
(f) Revised Percentages and Letter of Credit Amendments. The Administrative
Agent shall promptly notify the Lenders of the new Applicable Percentages under
the Facility after giving effect to each increase in the Aggregate Commitments
pursuant hereto. Promptly after the date of each such increase, the L/C
Administrator shall amend the outstanding Several Letters of Credit to reflect
the new “Commitment Share” of each Lender (including any new Lenders) and prior
to the date a Several Letter of Credit has been amended to give effect to such
new “Commitment Share”, each new Lender shall be deemed to irrevocably and
unconditionally purchase from each Lender who has issued such Several Letter of
Credit, a risk participation in such Several Letter of Credit in an amount 56
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv063.jpg]
such that after giving effect to such purchase, each Lender (including any new
Lender) has its Applicable Percentage of such Several Letter of Credit. (g)
Conflicting Provisions. This Section shall supersede any provisions in Sections
2.13 or 10.01 to the contrary. 2.15 Defaulting Lenders. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law: (a) Waivers and Amendments. Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of “Required Lenders” and in Section 10.01. (b) Reallocation of
Payments. Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or otherwise, and
including any amounts made available to the Administrative Agent for the account
of such Defaulting Lender pursuant to Section 10.04), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Administrative Agent or L/C Administrator hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender (including amounts owed in its capacity as a Participating
Bank) to the Fronting Banks and/or the Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by a Fronting Bank and/or
the Swing Line Lender, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender of any participation in any Swing Line
Loan or Fronted Letter of Credit or Several Letter of Credit as to which it is a
Participating Bank; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan or Cash Collateralization of any Several
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans or
Several Letters of Credit under this Agreement; sixth, to the payment of any
amounts owing to the Administrative Agent, the Lenders, the Fronting Banks or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by the Administrative Agent, any Lender, any Fronting Bank
or the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Revolving
Loans or funded participations in Swing Line Loans or Letters of Credit in
respect of which such Defaulting Lender has not fully funded 57 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv064.jpg]
its appropriate share and (ii) such Revolving Loans or funded participations in
Swing Line Loans or Letters of Credit were made at a time when the conditions
set forth in Section 4.01 or 4.02, as applicable, were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and funded
participations in Swing Line Loans or Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or funded participations in Swing Line Loans or
Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents thereto. (c)
Reallocation of Applicable Percentages to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swing Line Loans or Fronted Letters of Credit pursuant to
Section 2.04 and Section 2.03(c), respectively, the “Applicable Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender the conditions set forth in Section 4.02(b) (as if a new
Letter of Credit were being requested) and Section 4.02(c) are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (ii) the aggregate obligation of each non-Defaulting Lender to issue,
acquire, refinance or fund participations in Fronted Letters of Credit and Swing
Line Loans shall not exceed the positive difference, if any, of (A) the
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Loans of that Lender. Solely to the extent that a
Defaulting Lender is a Participating Bank with respect to any Several Letter of
Credit, the foregoing provisions with respect to the obligations of
non-Defaulting Lenders to acquire or fund participations in Fronted Letters of
Credit from the Fronting Bank for such Fronted Letter of Credit shall be
applicable mutatis mutandis to the determination of their obligations to acquire
or fund participations in such Several Letter of Credit from the Lender which
acted as Fronting Bank for such Defaulting Lender with respect to such Several
Letter of Credit (i.e., subject to the proviso above, the non-Defaulting Lenders
shall be obligated to acquire or fund such participations from the applicable
Fronting Bank to the extent of their Applicable Percentages (as adjusted hereby)
of the obligations of such Defaulting Lender to the applicable Fronting Bank in
respect of such Several Letter of Credit). (d) Cash Collateral for Letters of
Credit. Promptly on demand by the Fronting Banks or the Administrative Agent
from time to time, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure with respect
to the Fronting Banks (after giving effect to Section 2.15(c)) on terms
reasonably satisfactory to the Administrative Agent and the Fronting Banks. Any
such Cash Collateral shall be deposited in a separate account with the
Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Fronting
Banks) for the payment and performance 58 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv065.jpg]
of each Defaulting Lender’s Applicable Percentage of outstanding L/C
Obligations. Moneys in such account shall be applied by the Administrative Agent
to reimburse the Fronting Banks immediately for each Defaulting Lender’s
Applicable Percentage of any drawing under any Letter of Credit which has not
otherwise been reimbursed by the Borrower (including, without limitation,
through a Loan) or such Defaulting Lender. (e) Prepayment of Swing Line Loans.
Promptly on demand by the Swing Line Lender or the Administrative Agent from
time to time, the Borrower shall prepay Swing Line Loans in an amount of all
Fronting Exposure with respect to the Swing Line Lender for which Cash
Collateralization or other credit support acceptable to the Swing Line Lender
shall not have been provided (after giving effect to Section 2.15(c)). (f)
Certain Fees. For any period during which such Lender is a Defaulting Lender,
such Defaulting Lender (i) shall not be entitled to receive any Facility Fee
pursuant to Section 2.09(a) in respect of any unutilized portion of the
Commitment of such Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender), and (ii) shall not be entitled to receive any Letter of
Credit commissions pursuant to Section 2.03(i) otherwise payable to the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral or other credit support
arrangements satisfactory to the Fronting Banks pursuant to Section 2.15(d), but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
Letter of Credit commissions in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(c), with the balance of such fee, if any, payable to the applicable
Fronting Bank for its own account. (g) Defaulting Lender Cure. If the Borrower,
the Administrative Agent, the Swing Line Lender and the Fronting Banks agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. 2.16 Extension of Maturity Date.
(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 59 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv066.jpg]
35 days prior to the first anniversary of the Effective Date and the second
anniversary of the Effective Date, (each an “Extension Date”), request that each
Lender extend such Lender’s Maturity Date for an additional one-year period from
the Maturity Date then in effect hereunder (the “Existing Termination Date”).
(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is ten (10) Business Days after receipt of notice from the
Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension (each such Lender that determines to so extend its Maturity Date,
being an “Extending Lender” and each Lender that determines not to so extend its
Maturity Date, being a “Non-Extending Lender”). In the event that a Lender that
does not so advise the Administrative Agent on or before the Notice Date such
Lender shall be deemed to be a Non-Extending Lender. The election of any Lender
to agree to such extension shall not obligate any other Lender to so agree. (c)
Notification by Administrative Agent. The Administrative Agent shall notify the
Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day). (d) Additional Commitment
Lenders. If (and only if) the Required Lenders have agreed to extend the
Maturity Date then in effect hereunder, the Borrower shall have the right at any
time prior to the date 30 days prior to the existing Maturity Date applicable to
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement, one or more Persons which would be permitted
assignees pursuant to Section 10.06 (each, an “Additional Commitment Lender”) in
accordance with the provisions contained in Section 10.06, each of which
Additional Commitment Lenders shall have entered into an Assignment Agreement
pursuant to which such Additional Commitment Lender shall, effective as of the
date of the Assignment Agreement, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date). (e) Minimum
Extension Requirement. If (and only if) the Required Lenders have agreed so to
extend the Maturity Date then in effect hereunder as described in this Section
2.16, then, effective as of such Extension Date, the Maturity Date of each
Extending Lender and each Additional Commitment Lender shall be extended to the
date falling one year after the Existing Termination Date (except that, if such
date is not a Business Day, such date shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement; provided, however, that there shall be no change in
the Maturity Date of any Non-Extending Lender that has not been replaced by an
Additional Commitment Lender (each a “Non-Replaced Lender”). (f) Conditions to
Effectiveness of Extensions. Notwithstanding the foregoing, the extension of the
Maturity Date pursuant to this Section shall not be effective with respect to
any Lender unless: 60 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv067.jpg]
(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; (ii) the representations
and warranties contained in Article V shall be true and correct in all material
respects (or, if any such representation or warranty is qualified by materiality
or Material Adverse Effect, shall be true and correct in all respects) on and as
of the date of such extension and after giving effect thereto, as though made on
and as of such date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects (or, if any
such representation or warranty is qualified by materiality or Material Adverse
Effect, shall have been true and correct in all respects) on and as of such
earlier date; (iii) since the later of the date of the financial statements most
recently (as of the Notice Date for the applicable extension) available under
Section 6.01(a) or (b) or the date of the most recent (as of the Notice Date for
the applicable extension) current report on Form 8-K filed by the Borrower with
the Securities and Exchange Commission, no event, circumstance or development
shall have occurred that constitutes, has had or could reasonably be expected to
constitute or to have a Material Adverse Effect; (iv) the Borrower shall have
delivered to the Administrative Agent a certificate of its chief financial
officer or treasurer as to the satisfaction of conditions (i)-(iii) immediately
above on the date of the applicable extension; and (v) on the Maturity Date of
each Non-Replaced Lender, the Borrower shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to repay, nonratably, the Loans of such
Non-Replaced Lenders and the Commitment of such Non-Replaced Lenders shall be
terminated. The Applicable Percentages of the remaining Lenders shall be revised
as of such date. (g) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary. ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Defined Terms. For purposes of
this Section 3.01, the term “Lender” includes any L/C Issuer and the term
“Applicable Law” includes FATCA. (b) Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable 61 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv068.jpg]
Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Loan Parties. The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error. (e) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Evidence of Payments.
As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.01(f), such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return 62 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv069.jpg]
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (g) Status of Lenders. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person: (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax; (B) any Foreign Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with 63 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv070.jpg]
respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (2) executed copies of IRS Form W-8ECI; (3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W- 8BEN-E; or (4) to the extent a Foreign Lender is
not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by 64 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv071.jpg]
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (h) Treatment of Certain
Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (i) Survival. Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. 3.02 Illegality. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London 65 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv072.jpg]
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent (which notice shall state in reasonable detail the
reasons therefor together with a statement that other borrowers with similar
Eurodollar Rate Loans are being treated similarly), any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. 3.03
Inability to Determine Rates. (a) If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of
Section 3.03(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. (b) Notwithstanding the foregoing, if the Administrative
Agent has made the determination described in clause (i) of Section 3.03(a), the
Administrative Agent, in consultation with the Borrower and Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of Section
66 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv073.jpg]
3.03(a), (ii) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof. (c) Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that: (i) adequate
and reasonable means do not exist for ascertaining LIBOR for any requested
Interest Period, including, without limitation, because the LIBOR Screen Rate is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or (ii) the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or (iii) syndicated loans currently
being executed, or that include language similar to that contained in this
Section 3.03, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR, then, reasonably promptly
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement solely for the purpose of replacing LIBOR
in accordance with this Section 3.03 with (x) one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed 67 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv074.jpg]
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than 0%
for purposes of this Agreement. In connection with the implementation of a LIBOR
Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor Rate
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective. 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or advances, loans or other credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any
Fronting Bank; (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of 68 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv075.jpg]
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Fronting Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender, the
Fronting Bank or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Fronting Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Fronting Bank or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Fronting Bank or other Recipient, the Borrower shall promptly pay
to any such Lender, such Fronting Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Fronting
Bank or other Recipient, as the case may be, for such additional costs incurred
or reduction suffered. (b) Capital Requirements. If any Lender or any Fronting
Bank determines that any Change in Law affecting such Lender or such Fronting
Bank or any Lending Office of such Lender or such Lender’s or such Fronting
Bank’s holding company, if any, regarding capital or liquidity requirements, has
or would have the effect of reducing the rate of return on such Lender’s or such
Fronting Bank’s capital or on the capital of such Lender’s or such Fronting
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such Fronting Bank, to a level below that which such Lender or such Fronting
Bank or such Lender’s or such Fronting Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Fronting Bank’s policies and the policies of such Lender’s or such Fronting
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Fronting Bank the
Borrower shall promptly pay to such Lender or such Fronting Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Fronting Bank or such Lender’s or such Fronting Bank’s holding company for any
such reduction suffered. (c) Certificates for Reimbursement. A certificate of a
Lender or any Fronting Bank setting forth the amount or amounts necessary to
compensate such Lender or such Fronting Bank or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Loan Parties shall (i) include a written explanation of such additional cost
or reduction and a statement that such costs affect other borrowers of such
Lender or such Fronting Bank who are similarly situated and (ii) be conclusive
absent manifest error. The Loan Parties shall pay such Lender or such Fronting
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) days after receipt thereof. 69 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv076.jpg]
(d) Delay in Requests. Failure or delay on the part of any Lender or any
Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such Fronting
Bank’s right to demand such compensation, provided that the Loan Parties shall
not be required to compensate a Lender or such Fronting Bank pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such Fronting Bank, as the case may be, notifies the Loan Parties of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Fronting Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). (e) Reserves on Eurodollar
Rate Loans. The Borrower shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice. 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it 70
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv077.jpg]
at the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under Section
3.04, or any Loan Party is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Loan
Parties hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. (b) Replacement of
Lenders. If (i) any Lender requests compensation under Section 3.04, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or (iii) any Lender that was an NAIC Approved Bank on the date it became a party
to this Agreement ceases to be an NAIC Approved Bank and has failed to obtain a
Fronting Bank as contemplated by Section 2.03(o), the Borrower may replace such
Lender in accordance with Section 10.13, in any case upon notice to such Lender
and the Administrative Agent. 3.07 Survival. All of the Loan Parties’
obligations under this Article III shall survive termination of the Commitments
and repayment of all other Obligations hereunder. ARTICLE IV CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Effective Date. This Agreement
shall become effective on the date that each of the following conditions
precedent shall have been satisfied (or waived in accordance with Section
10.01): (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies, facsimile, “.pdf” or other electronically
transmitted copies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders: (i)
executed counterparts of this Agreement, in such number as the Administrative
Agent shall request; 71 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv078.jpg]
(ii) a Revolving Note executed by the Borrower in favor of each Lender
requesting a Revolving Note; (iii) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; (iv) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in such jurisdictions as the Administrative Agent may reasonably request; (v)
(A) a favorable opinion of McAfee & Taft, outside counsel to the Borrower, (B) a
favorable opinion of R. Brian Mitchell, executive vice president and general
counsel of the Borrower, (C) a favorable opinion of Appleby (Bermuda) Limited,
special Bermuda counsel to TMK and (D) a favorable opinion of Robinson, Bradshaw
& Hinson, P.A. with respect to the enforceability of this Agreement and the
Notes under the laws of the State of New York, each addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent or the Required
Lenders may reasonably request; (vi) a certificate of a Responsible Officer or
Secretary of each Loan Party either (A) attaching copies of all consents,
licenses and regulatory or other approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; (vii) a certificate signed
by a Responsible Officer of the Borrower certifying (A) that the conditions
specified in Section 4.01(d) and (e) and Sections 4.02(b) and (c) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) the current Debt Ratings. (viii) evidence that prior to or concurrently with
the Effective Date (A) all outstanding obligations under the Existing Credit
Agreement are paid and (B) all outstanding letters of credit issued under the
Existing Credit Agreement are being (i) surrendered for cancellation or (ii)
amended and/or continued, as applicable, pursuant to Section 2.03(n) hereof; 72
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv079.jpg]
(ix) a duly completed compliance certificate as of June 30, 2020 in form
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Borrower and evidencing compliance as of such date with Section 7.07 hereof; and
(x) except as the Administrative Agent and the Borrower shall otherwise agree,
the Administrative Agent shall have received evidence (which the Borrower shall
deliver) in the form of the most current “Bank List” of banks approved by the
NAIC, that each Lender is an NAIC Approved Bank; and (xi) such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
Swing Line Lender, the L/C Administrator, or the Required Lenders reasonably may
require. (b) Any fees required to be paid on or before the Effective Date shall
have been paid. (c) Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Effective Date.
(d) There shall not have occurred a material adverse change (i) in the business,
assets, properties, liabilities (actual or contingent), operations, conditions
(financial or otherwise) or prospects of either of the Loan Parties, or the
Borrower and its Subsidiaries, taken as a whole, since December 31, 2019 or (ii)
in the facts and information regarding such entities as represented by the
Borrower or any of its Subsidiaries, or any representatives of any of them, to
date. (e) The absence of any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened, in
any court or before any arbitrator or governmental authority that could
reasonably be expected to have a Material Adverse Effect. (f) Each Several
Letter of Credit described on Schedule 2.03 shall have been (or shall
substantially contemporaneously be) amended to remove, as applicable, the
Existing Lenders as issuers thereof and to reflect as the issuers thereof the
Lenders in accordance with their Applicable Percentages as reflected on Schedule
2.01 hereto and Bank of America as the L/C Administrator (or shall have been
cancelled without a drawing thereon). (g) (i) Upon the reasonable request of any
Lender made at least 5 days prior to the Effective Date, each Loan Party shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, in each case at least 3 days
prior to the Effective Date and (ii) at least 5 days prior to the Effective
Date, if any Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification. 73 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv080.jpg]
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto. 4.02 Conditions to all Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent: (a) The Effective Date shall have occurred. (b) The representations
and warranties of the Borrower and each other Loan Party contained in Article V
(other than the representation in Section 5.05(d) and Section 5.06 solely with
respect to a Revolving Borrowing or Swing Line Borrowing occurring after the
Effective Date) or any other Loan Document, shall be true and correct on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01. (c) No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof. (d) The
Administrative Agent and, if applicable, the Applicable Issuing Party or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof. (e) If a Secured Letter of Credit is
being requested, (i) the Borrower shall have executed a Security Agreement and
Control Agreement and the Administrative Agent shall have received such
resolutions, certificates and opinions with respect thereto as the
Administrative Agent may reasonably request and (ii) the Administrative Agent
shall have received a Borrowing Base Certificate calculated as of the most
recent Business Day in accordance with the requirements hereof and demonstrating
compliance with Section 6.13. Each Request for Credit Extension (other than a
Loan Notice requesting only a conversion of Revolving Loans to the other Type or
a continuation of Eurodollar Rate Loans) submitted by any Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(b) and (c) have been satisfied on and as of the date of the
applicable Credit Extension. 74 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv081.jpg]
ARTICLE V REPRESENTATIONS AND WARRANTIES The Loan Parties represent and warrant
to the Administrative Agent and the Lenders that: 5.01 Existence, Qualification
and Power; Compliance with Laws. Each Loan Party and each of the Significant
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and (d)
is in compliance with all Laws; except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. Neither Loan Party is an Affected
Financial Institution. 5.02 Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Applicable Law. 5.03 Governmental Authorization; Other
Consents. No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document. 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms. 5.05 Financial Statements; No
Material Adverse Effect. (a) The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material 75 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv082.jpg]
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case under this clause (iii), to
the extent required to be reflected thereon pursuant to GAAP. (b) The unaudited
consolidated balance sheet of the Borrower and its Subsidiaries dated June 30,
2020, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. (c) Schedule 5.05 sets forth
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries not disclosed on the most recent
financial statements referred to in either clauses (a) or (b), as applicable, of
this Section 5.05, including liabilities for taxes, material commitments and
Indebtedness. (d) Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect. 5.06
Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect. 5.07 No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document. 5.08 Ownership of Property; Liens. Each of the
Borrower and each Subsidiary has good title to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01. 5.09 Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates, including self-insurance for
certain portions of workers compensation to the extent customary. 76 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv083.jpg]
5.10 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person other than another Loan Party
or a Subsidiary thereof. 5.11 ERISA Compliance. (a) Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter or opinion
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412, 430 or 431 of the Code has been made with respect to
any Plan. (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect. (c) (i) No
ERISA Event has occurred or is reasonably expected to occur; (ii) no Loan Party
or any ERISA Affiliate has failed to meet the applicable requirements under the
Pension Funding Rules with respect to each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA. 5.12
Subsidiaries; Equity Interests. As of the Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non- assessable and are owned directly or
indirectly by the Borrower in the amounts specified on Part (a) of Schedule 5.12
free and clear of all Liens. As of the Effective Date, the Borrower has no
equity 77 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv084.jpg]
investments in any other corporation or entity in excess of 5% of the Equity
Interests of such corporation or entity other than those specifically disclosed
in Part (b) of Schedule 5.12. All of the outstanding Equity Interests in the
Borrower have been validly issued and are fully paid and non-assessable. As of
the Effective Date, TMK does not have any Subsidiaries. 5.13 Margin Regulations;
Investment Company Act. (a) No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between any Loan Party
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock. (b) None of the
Borrower, any Person Controlling the Borrower, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940. 5.14 Disclosure. The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. As of the Effective Date, all of the information
included in any Beneficial Ownership Certification, if applicable, is true and
correct in all respects. 5.15 Compliance with Laws. Each of the Borrower and
each Subsidiary is in compliance in all material respects with the requirements
of all Applicable Laws and all orders, writs, injunctions and decrees applicable
to it or to its properties, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. 5.16 Insurance Licenses. As of
the Effective Date, Schedule 5.16 lists all of the jurisdictions in which any
Significant Insurance Subsidiary holds active Licenses and is authorized to
transact insurance business. No License of any Significant Subsidiary in any
jurisdiction is the 78 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv085.jpg]
subject of a proceeding for suspension or revocation, there is no sustainable
basis for such suspension or revocation, and to each Loan Party’s best
knowledge, no such suspension or revocation has been threatened by any
Governmental Authority. Schedule 5.16 also indicates the type or types of
insurance in which each such Insurance Subsidiary is permitted to engage with
respect to each License therein listed as of the Effective Date. As of the
Effective Date, none of the Insurance Subsidiaries transacts any insurance
business, directly or indirectly, in any state other than those enumerated in
Schedule 5.16. 5.17 First Priority Interest. The Administrative Agent, for the
benefit of itself, the Fronting Banks, the L/C Issuers, the L/C Administrator
and the Lenders, has a first priority perfected security interest in the
Collateral, if any, pledged by each Loan Party pursuant to this Agreement (if
ever) or any applicable Security Agreement. 5.18 OFAC; Anti-Corruptions Laws.
(a) No Loan Party, nor any of its Subsidiaries, nor, to the knowledge of such
Loan Party and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by one or more individuals or entities that are (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals or HMT’s Consolidated List of Financial Sanctions
Targets, or any similar list enforced by any other relevant sanctions authority
or (c) located, organized or resident in a Designated Jurisdiction. Each Loan
Party and its Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions. (b) Each Loan Party and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. 5.19 Covered Entities. No Loan Party is a
Covered Entity. ARTICLE VI AFFIRMATIVE COVENANTS So long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary to: 6.01 Financial
Statements. Deliver to the Administrative Agent and each Lender, in form and
detail satisfactory to the Administrative Agent and the Required Lenders: (a) as
soon as available, but in any event within ninety (90) days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its 79 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv086.jpg]
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and (b) as soon
as available, but in any event within forty-five (45) days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes. As to any information
contained in materials furnished pursuant to Section 6.02(c), the Borrower shall
not be separately required to furnish such information under clause (a) or (b)
above, but the foregoing shall not be in derogation of the obligation of the
Borrower to furnish the information and materials described in clauses (a) and
(b) above at the times specified therein. 6.02 Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders: (a)
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower; (b) promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
substantive management letters or substantive recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them; (c) promptly after
the same are publicly available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; 80 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv087.jpg]
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; (e) promptly, and in any
event within five (5) Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the SEC (or any other Governmental Authority) concerning any material
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; (f) within (i) ninety (90) days after
the close of each fiscal year of each Significant Insurance Subsidiary, copies
of the Annual Statement of each of the Significant Insurance Subsidiaries, as
certified by the president, secretary and treasurer of and the actuary for each
such Significant Insurance Subsidiary and prepared on the NAIC annual statement
blanks (or such other form as shall be required by the jurisdiction of
incorporation of each such Significant Insurance Subsidiary), all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein and (ii) one hundred eighty (180) days after the
close of each fiscal year of each Significant Insurance Subsidiary, copies of
the certification by independent certified public accountants reasonably
acceptable to the Administrative Agent if so required by any Governmental
Authority with respect to such Annual Statements; (g) within sixty (60) days
after the close of each fiscal quarter of each Significant Insurance Subsidiary,
copies of the Quarterly Statement of each of the Significant Insurance
Subsidiaries, as certified by the president, secretary and treasurer of and the
actuary for each such Significant Insurance Subsidiary and prepared on the NAIC
quarterly statement blanks (or such other form as shall be required by the
jurisdiction of incorporation of each such Insurance Subsidiary), all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein; (h) promptly upon any Loan Party’s receipt
thereof, copies of reports or valuations prepared by any Governmental Authority
or actuary in respect of any action or event which has resulted in the reduction
by 5% or more in the capital and surplus of any Insurance Subsidiary; (i)
promptly and in any event within ten (10) days after learning thereof,
notification of any decrease after the date hereof in the rating given by A.M.
Best & Co. in respect of any Insurance Subsidiary; (j) with each Letter of
Credit Application for a Secured Letter of Credit and within ten (10) Business
Days after the end of each calendar month when a Secured Letter of Credit is in
place, a Borrowing Base Certificate executed by a Responsible Officer. For
purposes of such report and of completing the Borrowing Base Certificate
required under this Section 6.02(j), Eligible Collateral shall be valued based
on its Fair Market Value as at the last Business Day of the calendar month for
which such report or Borrowing Base Certificate is being delivered; 81
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv088.jpg]
(k) promptly, at the reasonable request of the Administrative Agent at any time
any Secured Letter of Credit is outstanding, a Borrowing Base Certificate for
any given Business Day executed by a Responsible Officer of the Borrower; (l)
promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation; and (m) promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Joint Arrangers will make available to the Lenders and Fronting Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders may be
“public- side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Arrangers, the L/C Administrator and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, 82 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv089.jpg]
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Joint
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” 6.03 Notices. Promptly notify the Administrative
Agent and each Lender: (a) of the occurrence of any Default; (b) of any matter,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority, including any notice from any Governmental
Authority of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Insurance Subsidiary which is required to conduct
insurance business in compliance with all Applicable Laws, (iii) any judicial or
administrative order limiting or controlling the insurance business of any
Insurance Subsidiary (and not the insurance industry generally), (iv) any notice
from any Governmental Authority of the institution of any disciplinary
proceedings against or in respect of any Insurance Subsidiary, or the issuance
of any order, the taking of any action or any request for an extraordinary audit
for cause by any Governmental Authority or (v) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws, in each
case, that, individually or collectively, has resulted or could reasonably be
expected to result in a Material Adverse Effect; (c) of the occurrence of any
ERISA Event; (d) of any material change in accounting policies and practices by
the Borrower or any Subsidiary; and (e) of any announcement by Moody’s or S&P of
any change or possible change in a Debt Rating; Each notice pursuant to this
Section (other than Section 6.03(e)) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. 6.04 Payment of Taxes. Pay and
discharge as the same shall become due and payable, all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary. 83 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv090.jpg]
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. 6.06 Maintenance of Properties. (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities. 6.07 Maintenance of
Insurance. Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its Property and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons. 6.08
Compliance with Laws. Comply in all material respects with the requirements of
all Applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. 6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP or SAP, as the
case may be, consistently applied shall be made of all financial transactions
and matters involving the assets and business of the Borrower or such
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be. 6.10 Inspection Rights. Permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions
(a) to repay all obligations in respect of the Existing Credit Agreement, and
(b) for general corporate purposes, 84 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv091.jpg]
including, without limitation, the issuance of letters of credit for the benefit
of ceding insurance companies which are Subsidiaries of the Borrower, not in
contravention of any Law or of any Loan Document. 6.12 Further Assurances. At
any time or from time to time upon reasonable request by the Administrative
Agent, the Borrower shall or shall cause any of the Borrower’s Subsidiaries to
execute and deliver such further documents and do such other acts and things as
the Administrative Agent may reasonably request in order to effect fully the
purposes of this Agreement and the other Loan Documents and to provide for
payment of the Obligations in accordance with the terms of this Agreement and
the other Loan Documents. Without limiting the foregoing, promptly upon the
request of the Administrative Agent, each Loan Party shall execute, acknowledge,
deliver and record and do any and all such further acts and deeds as the
Administrative Agent may reasonably request from time to time in order to ensure
that the Secured L/C Obligations (or, as applicable, other Obligations) are
secured by a first priority perfected interest in the assets of the applicable
Loan Party stated to be pledged to secure such Secured L/C Obligations (or, as
applicable, other Obligations) pursuant to the applicable Security Agreement and
to perfect and maintain the validity, effectiveness and priority of the Security
Agreement and the Liens intended to be created thereby. Notwithstanding any
provision of a Control Agreement to the contrary, without the prior written
consent of the Administrative Agent, no Loan Party shall give directions or
entitlement orders, as applicable, to Bank of America to make a delivery to any
Loan Party or any other Person of assets or properties (other than dividends and
interest on the Eligible Collateral) from the Collateral Account except in
connection with the sale, investment or reinvestment of Eligible Collateral the
proceeds of which will be deposited into the Collateral Account. The
Administrative Agent, on behalf of the Lenders, agrees that provided (a) no
Default exists and is continuing and (b) after giving effect to the proposed
delivery, the Borrowing Base is equal to or in excess of the Secured L/C
Obligations, the Administrative Agent shall consent to any such delivery within
one Business Day after such request. 6.13 Collateral Requirements. The Borrower
shall cause there to be Eligible Collateral of the Borrower in the Collateral
Account such that the Borrowing Base is at all times equal to or greater than
the Secured L/C Obligations. If at any time the Secured L/C Obligations exceed
the Borrowing Base, the Borrower shall as promptly as possible (and in any event
within two (2) Business Days) deposit into the Collateral Account Eligible
Collateral of the Borrower or reduce the Secured L/C Obligations, or a
combination of the foregoing, in an amount sufficient to eliminate such excess.
6.14 Conduct of Insurance Business. Cause each Significant Insurance Subsidiary
to (a) carry on or otherwise be associated with the business of a licensed
insurance carrier and (b) do all things necessary to renew, extend and continue
in effect all Licenses which may at any time and from time to time be necessary
for such Significant Insurance Subsidiary to operate its insurance business in
compliance with all Applicable Laws; provided, however, that any such
Significant Insurance Subsidiary may withdraw from one or more states as an
admitted insurer or change the state of its domicile, if such withdrawal or
change is in the best interests of the Borrower and such Significant Insurance
Subsidiary and could not reasonably be expected to have a Material Adverse
Effect. TMK will (a) only provide reinsurance to Ceding Companies, (b) only
engage in the insurance business in which it is engaged or licensed as of the
Effective Date, (c) do all things necessary to remain duly incorporated, validly
existing and in good standing in its jurisdiction of 85 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv092.jpg]
formation, and (d) do all things necessary to renew, extend and continue in
effect all Licenses which may at any time and from time to time be necessary for
it to operate its insurance business in compliance with all Applicable Laws. TMK
will not change its jurisdiction of domicile without the prior written consent
of the Required Lenders. The Borrower will cause TMK to be and remain a
Wholly-Owned Subsidiary and to be at all times Solvent. 6.15 Anti-Corruption
Laws; Sanctions. Conduct its businesses in compliance in all material respects
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other applicable anti-corruption legislation in other jurisdictions
and with all applicable Sanctions, and maintain policies and procedures designed
to promote and achieve compliance with such laws and Sanctions. ARTICLE VII
NEGATIVE COVENANTS So long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding: 7.01 Liens. The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than: (a) Liens
pursuant to any Loan Document, (b) Liens securing loans, funding agreements and
guaranteed investment contracts entered into by to any Insurance Subsidiary with
any FHLB pursuant to a membership in such FHLB in the ordinary course of
business in the aggregate principal amount not to exceed $1,500,000,000 at any
time outstanding and (c) other Liens securing Indebtedness, the sum of which
Indebtedness plus all Indebtedness permitted pursuant to Section 7.02(g) shall
not exceed $400,000,000 in aggregate principal amount. 7.02 Subsidiary
Indebtedness. The Borrower shall not permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness for
borrowed money or any obligations of such Subsidiary evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, other than (a)
Indebtedness pursuant to any Loan Document, (b) unsecured Indebtedness of any
Subsidiary owing to the Borrower or unsecured Indebtedness (including
Guarantees) of any Subsidiary owing to another Subsidiary of the Borrower, (c)
unsecured Indebtedness of any Subsidiary of the Borrower outstanding at the time
such Subsidiary is acquired by the Borrower or any other Subsidiary of the
Borrower, including amendments thereof (provided that such Indebtedness shall
have not been created in contemplation of or in connection with such Person
becoming a Subsidiary, the amount thereof is not thereafter increased and the
obligor of such Indebtedness is not thereafter changed), (d) unsecured
Indebtedness of any Subsidiary of the Borrower that is a special purpose finance
entity that does not own any assets (other than those assets consistent with its
limited purpose status) and that does not loan the proceeds of such Indebtedness
to another Subsidiary, (e) unsecured Indebtedness of any Subsidiary of the
Borrower constituting letters of credit issued for insurance regulatory purposes
(including, for the avoidance of doubt, for reserve credit and required solvency
ratio purposes) and for which adequate insurance reserves or other appropriate
provisions consistent with such Subsidiary’s past practice has been made
therefor, (f) Indebtedness consisting of loans, funding agreements and
guaranteed investment contracts entered into by to any Insurance Subsidiary with
any FHLB 86 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv093.jpg]
pursuant to a membership in such FHLB in the ordinary course of business in the
aggregate principal amount not to exceed $1,500,000,000 at any time outstanding
and (g) other Indebtedness, the sum of which Indebtedness plus all Indebtedness
incurred by the Borrower or any Subsidiary secured by Liens permitted pursuant
to Section 7.01(c) shall not exceed $400,000,000 in aggregate principal amount.
7.03 Acquisitions. The Borrower shall not, nor shall it permit any Subsidiary
to, make any Acquisitions, except Permitted Acquisitions. 7.04 Fundamental
Changes. The Borrower shall not, nor shall it permit any Subsidiary to, merge,
dissolve, liquidate, or consolidate with or into another Person, except that, so
long as no Default exists or would result therefrom: (a) Any Subsidiary may
merge with (i) the Borrower, provided that the Borrower shall be the continuing
or surviving Person, or (ii) any one or more Wholly- Owned Subsidiaries; and (b)
The Borrower or any Subsidiary may merge or consolidate with or into any other
Person, provided that the Borrower or such Subsidiary shall be the continuing or
the surviving Person. Notwithstanding anything in this Section 7.04 to the
contrary, TMK shall not merge or consolidate with or into any other Person. 7.05
Dispositions. The Borrower shall not, nor shall it permit any Subsidiary to,
make any Disposition or series of related Dispositions or enter into any
agreement to make any Disposition(s) of all or substantially all of the Property
of the Borrower and its Subsidiaries, taken as a whole. 7.06 Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. 7.07 Financial Covenants. (a)
Consolidated Net Worth. The Borrower will maintain at all times Consolidated Net
Worth equal to not less than the sum of (i) $4,000,000,000, plus (ii) 50% of the
Net Proceeds received by the Borrower and its Subsidiaries from the issuance and
sale of Equity Interests of the Borrower or any Subsidiary (other than the
issuance to the Borrower or a Wholly-Owned Subsidiary), including any conversion
of debt securities of the Borrower or any Subsidiary into Equity Interests after
December 31, 2019, other than issuances of securities pursuant to any employee
equity compensation plan or agreement or other employee equity compensation
arrangement, any employee benefit plan or agreement or other employee benefit
arrangement or any nonemployee director equity compensation plan or agreement or
other non-employee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
or restricted stock units, warrants or other equity awards. 87 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv094.jpg]
(b) Ratio of Consolidated Indebtedness to Consolidated Capitalization. The
Borrower will maintain at all times a ratio of Consolidated Indebtedness to
Consolidated Capitalization of not greater than 0.40 to 1.0. 7.08 Sanctions.
Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person that, at the time of such funding, is the subject of Sanctions, or in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions. 7.09 Anti-Corruption Laws. Directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other anti-corruption legislation in other jurisdictions. ARTICLE
VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any of the following
shall constitute an Event of Default: (a) Non-Payment. Any Loan Party fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation, or (ii) within three (3) days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. The Borrower or any Subsidiary fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 6.12,
6.13 or Article VII; or (c) Other Defaults. The Borrower or any Subsidiary fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Loan Party herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading when made or deemed made in any
material respect; or (e) Cross-Default. (i) The Borrower or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) under the Term Loan Agreement or having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or 88 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv095.jpg]
syndicated credit arrangement) of more than $50,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or Cash Collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by any Loan Party as a result thereof is greater than $50,000,000; or (f)
Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) The Borrower or any Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or (h) Judgments. There is entered against the
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 45 consecutive days during which a stay of enforcement of such judgment, by
reason of payment, a pending appeal or otherwise, is not in effect; or 89
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv096.jpg]
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or (j) Invalidity of Loan
Documents. Any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or any Loan Document
shall for any reason cease to create a valid and perfected first priority Lien
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof; or (k) Change of Control. There occurs any Change of Control of the
Borrower or the Borrower shall cease to own 100% of the outstanding Equity
Interests of TMK; or (l) Guaranty. The Guaranty shall fail to remain in full
force or effect or any action shall be taken by the Borrower, any of its
Subsidiaries or any Governmental Authority to discontinue or to assert the
invalidity or unenforceability thereof, or the Borrower denies that it has any
further liability hereunder, or gives notice to such effect; or (m) Licenses.
Any License of any Insurance Subsidiary held by such Insurance Subsidiary on the
Effective Date or acquired by such Insurance Subsidiary thereafter, the loss of
which would have, in the reasonable judgment of the Lenders, a Material Adverse
Effect, (i) shall be revoked by a final non-appealable order by the state which
shall have issued such License, or any action (whether administrative or
judicial) to revoke such License shall have been commenced against such
Insurance Subsidiary which shall not have been dismissed or contested in good
faith within thirty (30) days of the commencement thereof, (ii) shall be
suspended by such state for a period in excess of thirty (30) days or (iii)
shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Insurance
Subsidiary. TMK shall cease to be duly licensed as a reinsurance company under
Bermuda law. 8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions: (a) declare the commitment of each Lender to make Loans and any
obligation of the Fronting Banks and the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated; 90 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv097.jpg]
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; (c) require that each Loan Party
(in addition to remaining in compliance with Section 6.13 with respect to
Secured Letters of Credit) Cash Collateralize its L/C Obligations in respect of
all Unsecured Letters of Credit in an amount equal to the then Outstanding
Amount thereof; (d) require that the Eligible Collateral maintained in any
Collateral Account to comply with Section 6.13 consist solely of Cash or such
other Eligible Collateral as the Administrative Agent may require; (e) direct
the Applicable Issuing Party of each outstanding Letter of Credit not to permit
any further renewal of such Letter of Credit (in which case, pursuant to Section
2.03(b)(iii), such Applicable Issuing Party shall not permit further renewal of
such Letter of Credit); and (f) exercise on behalf of itself, the L/C Issuers,
the Fronting Banks and the Lenders all rights and remedies available to it, the
L/C Issuers, the Fronting Banks and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer or Fronting Bank to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender. 8.03 Application
of Funds. After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received or held on account
of the Obligations shall be applied by the Administrative Agent in the following
order: First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the L/C Administrator and the Fronting Banks (including fees, charges
and disbursements of counsel to the respective Lenders, the L/C Administrator
and the Fronting Banks (including 91 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv098.jpg]
fees and time charges for attorneys who may be employees of any Lender, the L/C
Administrator or the Fronting Banks) and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them; Third, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the Fronting Banks in proportion to
the respective amounts described in this clause Third payable to them; Fourth,
to payment of that portion of the Obligations constituting unpaid principal of
the Loans and L/C Borrowings and to the Administrative Agent for the account of
(x) the Fronting Banks, in the case of Fronted Letters of Credit and (y) the
Lenders, in the case of Several Letters of Credit, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the Fronting Banks in proportion to the
respective amounts described in this clause Fourth held by them; Fifth, to
payment of Swap Obligations, ratably among the Lenders (or any Affiliate of any
Lender entering into a Swap Contract provided that such Lender was a Lender at
the time such Swap Contract was entered into) in proportion to the respective
amounts described in this clause Fifth held by them; and Last, the balance, if
any, after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law. Subject to Sections 2.03(c) and 2.15,
amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and
Authority. Each of the Lenders, the L/C Administrator and each Fronting Bank
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, the L/C Administrator and each Fronting Bank,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead 92 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv099.jpg]
such term is used as a matter of market custom, and is intended to create or
reflect only an administrative relationship between contracting parties. 9.02
Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. 9.03 Exculpatory
Provisions. The Administrative Agent or the Joint Arrangers, as applicable,
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent or the Joint Arrangers, as applicable: (a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; (c) shall not have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
to any Lender, any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any of its Affiliates, that is communicated
to, obtained or in the possession of, the Administrative Agent, any Joint
Arranger or any of their Related Parties in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein; (d) shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgement. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice 93 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv100.jpg]
describing such Default is given in writing to the Administrative Agent by a
Loan Party, a Lender or a Fronting Bank; and (e) shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or a
Fronting Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Fronting Bank unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Fronting Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 9.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Fronting
Banks, the L/C Administrator and the Loan Parties. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If 94 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv101.jpg]
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, the L/C Administrator and the Fronting Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Loan Parties
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Fronting Banks under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender, the
L/C Administrator and each Fronting Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as a Fronting Bank, L/C Administrator and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank, L/C Administrator and Swing Line Lender, (b) the retiring
Fronting Bank, L/C Administrator and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Fronting Bank and L/C Administrator shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Fronting Bank and L/C Administrator to effectively assume the
obligations of the retiring Fronting Bank and L/C Administrator with respect to
such Letters of Credit. 9.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender, each Fronting Bank and the L/C Administrator each
expressly acknowledges that none of the Administrative Agent nor any Joint
Arranger has made any representation or warranty to it, and that no act by the
Administrative Agent or any Joint Arranger hereafter taken, including any
consent to, and acceptance of any assignment or review of the affairs of the
Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Joint Arranger to
any Lender as to any matter, including whether the 95 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv102.jpg]
Administrative Agent or any Joint Arranger have disclosed material information
in their (or their Related Parties’) possession. Each Lender represents to the
Administrative Agent and each Joint Arranger that it has, independently and
without reliance upon the Administrative Agent, any Fronting Bank, L/C
Administrator, Joint Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Loan Parties hereunder. Each Lender and each Fronting
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Joint Arranger, any other Lender, any other Fronting
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties. Each Lender represents and warrants that (i) the Loan Documents set
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender, and not for the purpose of purchasing, acquiring
or holding any other type of financial instrument, and each Lender agrees not to
assert a claim in contravention of the foregoing. Each Lender represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities. 9.08 No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Joint Arrangers, Co-Syndication Agents or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity as
applicable, as a Lender, Administrative Agent, L/C Administrator or Fronting
Bank hereunder. 9.09 Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, Fronting
Banks, L/C Administrator and the 96 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv103.jpg]
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Fronting Banks, L/C
Administrator and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Fronting Banks, L/C
Administrator and the Administrative Agent under Sections 2.03(i) and (j), 2.09
and 10.04) allowed in such judicial proceeding; and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender, each Fronting Bank and the L/C Administrator to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Fronting Banks or the L/C Administrator, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender, the L/C Administrator or any Fronting Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender, the L/C Administrator or any Fronting Bank
in any such proceeding. 9.10 No Other Duties, etc. Anything herein to the
contrary notwithstanding, none of the Joint Arrangers, Joint Book Runners,
Co-Syndication Agents, Co-Documentation Agents or Managing Agents listed on the
cover page hereof or Schedule or signature pages hereto shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacity, as applicable, as the Administrative Agent,
Swing Line Lender, LC Issuer, L/C Administrator or Lender. 9.11 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement, (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class 97
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv104.jpg]
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent at the request
and on behalf of the Required Lenders) and the Loan Parties, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall: 98 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv105.jpg]
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; (b) extend or increase any Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender; (c) postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)); (d) reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Loan Party to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder; (e) change Section 2.13 or Section 8.03
in a manner that would alter the pro rata sharing of payments required thereby
or change Section 2.06 in a manner that would alter the pro rata allocation of
reductions in the Aggregate Commitment, in the case of each of the foregoing
without the written consent of each Lender; (f) change any provision of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; (g) release all
or substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or (h) release the
Guaranty provided in Section 10.19, and, provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by a Fronting
Bank in addition to the Lenders required above, affect the rights or duties of
such Fronting Bank under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Administrator in addition
to the Lenders required above, affect the rights or duties of the L/C
Administrator under this Agreement or any Issuer Document relating to any Letter
of Credit issued or to be issued by it; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line 99
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv106.jpg]
Lender under this Agreement; (iv) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (v) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (vi) notwithstanding anything herein to the contrary, no
amendment or amendment and restatement of this Agreement which is in all other
respects approved by the Lenders in accordance with this Section 10.01 shall
require the consent or approval of any Lender (A) which immediately after giving
effect to such amendment or amendment and restatement, shall have no Commitment
or other obligation to maintain or extend credit under this Agreement (as so
amended or amended and restated), including, without limitation, any obligation
in respect of any drawing under or participation in any Letter of Credit and (B)
which, substantially contemporaneously with the effectiveness of such amendment
or amendment and restatement, is paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees, but excluding
contingent obligations that are not due and payable and any amounts secured by
collateral arrangements on terms and, as applicable, from a financial
institution, that are satisfactory to such Lender in its sole discretion).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. 10.02 Notices; Effectiveness; Electronic
Communication. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by electronic
mail as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows: (i) if to the Loan Parties, the Administrative Agent, the
L/C Administrator or a Fronting Bank or the Swing Line Lender to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and (ii) if to any other Lender, to the address,
electronic mail address or telephone number specified in its Administrative
Questionnaire. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
electronic mail shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). 100 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv107.jpg]
(b) Electronic Communications. Notices and other communications to the Lenders,
L/C Administrator and the Fronting Banks hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Applicable Issuing
Party pursuant to Article II if such Lender or the Applicable Issuing Party, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or any Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Loan Parties, any Lender, or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Loan Parties’ or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.
(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Administrator, any Fronting Bank, and the Swing Line Lender may change
its address, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address or telephone number for
notices and other communications hereunder by notice to the Loan Parties, the
Administrative Agent, any 101 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv108.jpg]
Fronting Bank, the L/C Administrator and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws. (e) Reliance by Administrative
Agent, L/C Issuer and Lenders. The Administrative Agent, the L/C Administrator,
the Fronting Banks and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Loan Party shall indemnify the Administrative Agent, the L/C Administrator,
the Fronting Banks, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. 10.03 No Waiver;
Cumulative Remedies; Enforcement. No failure by any Lender, the L/C
Administrator, any Fronting Bank or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided, further, that 102 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv109.jpg]
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. Each Loan Party shall pay (i) all reasonable out-of-
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Applicable Issuing Party in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable out-of- pocket expenses incurred by the Administrative Agent, any
Lender or the Applicable Issuing Party (including the fees, charges and
disbursements of any outside counsel for the Administrative Agent, any Lender or
the Applicable Issuing Party) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) INDEMNIFICATION
BY THE LOAN PARTIES. EACH LOAN PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
(AND ANY SUB-AGENT THEREOF), EACH LENDER, EACH FRONTING BANK, THE L/C
ADMINISTRATOR, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY ANY LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY L/C ISSUER TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT 103 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv110.jpg]
IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A
CLAIM BROUGHT BY ANY LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF
SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
SUCH LOAN PARTY HAS OBTAINED A FINAL AND NON-APPEALABLE JUDGMENT IN ITS FAVOR ON
SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. (c) Reimbursement
by Lenders. To the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Administrator, the Fronting Banks or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Administrator, the Fronting Banks or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on
each Lender’s share of the Total Credit Exposure at such time) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Applicable Issuing Party in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the Applicable Issuing Party in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by Applicable Law, the Loan Parties shall not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions 104 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv111.jpg]
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor. (f) Survival. The
agreements in this Section shall survive the resignation of the Administrative
Agent, the L/C Administrator or any Fronting Bank, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations. 10.05 Payments Set Aside. To the extent
that any payment by or on behalf of the Loan Parties is made to the
Administrative Agent, any Fronting Bank, the L/C Administrator or any Lender, or
the Administrative Agent, the L/C Administrator, such Fronting Bank or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Fronting Bank, the L/C
Administrator or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender, each Fronting Bank and the L/C
Administrator severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders, the L/C
Administrator and the Fronting Banks under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement. 10.06 Successors and Assigns; Participations. (a) Successors and
Assigns Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent 105 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv112.jpg]
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Administrator, the Fronting Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b) direct obligations under and participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions: (i) Minimum Amounts. (A) in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and related Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed). (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; (iii) Required Consents. No consent
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if 106 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv113.jpg]
such assignment is to a Person that is not a Lender with a Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C) the consents of each Fronting Bank and the Swing Line Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any
assignment. (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. (v) No Assignment to Certain Persons. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) unless such assignment is approved by the Borrower and a
Fronting Bank has agreed to front for such assignee in respect of Several
Letters of Credit, to any Person which is not an NAIC Approved Bank or (C) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (C). (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.04, 3.05 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; PROVIDED, HOWEVER, THAT NO LENDER MAY ASSIGN ANY OBLIGATION UNDER A
SEVERAL LETTER OF CREDIT UNLESS SUCH SEVERAL LETTER OF CREDIT IS EITHER AMENDED
OR RETURNED BY THE BENEFICIARY AND REISSUED BY THE ADMINISTRATIVE AGENT,
REMOVING OR AMENDING, AS THE CASE MAY BE, THE ASSIGNING LENDER’S PERCENTAGE
OBLIGATIONS AND REPLACING OR AMENDING THE SAME WITH A PERCENTAGE OBLIGATIONS OF
THE ELIGIBLE ASSIGNEE. Upon request, the Borrower (at its expense) shall execute
and deliver a Note in the applicable form to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by 107 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv114.jpg]
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for Tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. (d) Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participation in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Administrative
Agent, the L/C Administrator, the Fronting Banks, the Swing Line Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver or modification described in Section 10.01
that directly affects such Participant and could not be affected by a vote of
the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 and 3.04 (subject to the requirements
and limitations therein, including the requirements under Section 3.01(g) (it
being understood that the documentation required under Section 3.01(g) shall be
delivered to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 10.13 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 108
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv115.jpg]
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (e) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (f) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Loan Parties and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Loan
Parties, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Loan Parties shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Loan Parties to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights and obligations of the Fronting Bank hereunder with
respect to all Letters of Credit which it fronted and which are outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the 109 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv116.jpg]
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). 10.07 Confidentiality. Each of the
Administrative Agent, the Lenders, the L/C Issuers and the L/C Administrator
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors, external auditors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Loan Parties
or (i) to the extent such Information (1) becomes publicly available other than
as a result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Lender, any L/C Issuer, the L/C Administrator or any
of their respective Affiliates on a non-confidential basis from a source other
than a Loan Party. In addition, upon reasonable advance notice to the Borrower,
the Administrative Agent and Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and Lenders, and the Administrative Agent or any of its
Affiliates may place customary “tombstone” advertisements relating hereto in
publications (including publications circulated in electronic form) of its
choice at its own expense (which shall be subject to review and comment by the
Borrower prior to publication). For purposes of this Section 10.07,
“Information” means all information received from any Loan Party or any
Subsidiary relating to a Loan Party or a Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by any Loan Party or any Subsidiary; provided that, in the case of
information received from a Loan Party or a Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.07 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. 110 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv117.jpg]
Each of the Administrative Agent, the Lenders, any L/C Issuer and the L/C
Administrator acknowledges that (a) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with Applicable Law, including United States Federal
and state securities Laws. 10.08 Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender, the L/C Administrator, each
Fronting Bank and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Administrator, such Fronting Bank or any such Affiliate to or for the credit or
the account of any Loan Party against any and all of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the L/C Administrator or such Fronting Bank,
irrespective of whether or not such Lender or L/C Administrator or Fronting Bank
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Administrator or the
Fronting Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C
Administrator, each Fronting Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Administrator, such Fronting Bank or their
respective Affiliates may have. Each Lender, the L/C Administrator and each
Fronting Bank agrees to notify the Loan Parties and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed Highest Lawful Rate. If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the applicable Loan Party.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder. 10.10
Counterparts; Integration; Effectiveness. (a) This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and 111 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv118.jpg]
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement. (b)
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention. (c)
Each Loan Party hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Loan Parties, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the other Loan Documents.
The Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals. 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and 112 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv119.jpg]
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. 10.12 Severability. If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.13 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender
then the Loan Parties may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
procured by the Borrower that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (a) the
Loan Parties shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Loan Parties (in the case of all other amounts); (c) in the
case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and (d) such assignment does not conflict with Applicable Laws. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Loan Parties to require such assignment and delegation cease to
apply. Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Loan Parties, the Administrative Agent and the assignee and (b) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents 113 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv120.jpg]
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided, further that any such documents shall be without recourse to
or warranty by the parties thereto. 10.14 Governing Law; Jurisdiction; Etc. (a)
GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b)
SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C
ADMINISTRATOR OR ANY FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF
VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (c) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. 114 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv121.jpg]
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 (EXCLUDING, HOWEVER,
ANY ELECTRONIC COMMUNICATIONS PERMITTED PURSUANT TO SUCH SECTION). NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.15 Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 10.16 Exceptions to Covenants. Neither the Borrower nor any Subsidiary
shall be deemed to be permitted to take any action or fail to take any action
which is permitted as an exception to any of the covenants contained herein or
which is within the permissible limits of any of the covenants contained herein
if such action or omission would result in the breach of any other covenant
contained herein. 10.17 No Strict Construction. Each of the parties hereto
represents to each other party hereto that it has discussed this Agreement and
the other Loan Documents with its counsel. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and the other Loan
Documents. In the event of an ambiguity or question of intent or interpretation
arises, this Agreement and the other Loan Documents shall be construed as if
drafted jointly by the parties hereto and thereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any other Loan Document. 10.18
USA PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti- money laundering rules and regulations, including the Act. 115 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv122.jpg]
10.19 Guaranty. (a) Guaranty of Payment. The Borrower hereby absolutely,
irrevocably and unconditionally guarantees prompt, full and complete payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of all Obligations (the “Guaranteed Debt”). The Borrower
agrees that if TMK shall fail to pay when due any Guaranteed Debt, the Borrower
will promptly pay the same without notice or demand whatsoever. This is a
guaranty of payment, not a guaranty of collection. (b) Acceptance of Guaranty;
No Setoffs. The Borrower waives notice of the acceptance of this Guaranty and of
the extension or incurrence of the Guaranteed Debt or any part thereof. The
Borrower further waives all setoffs and counterclaims and presentment, protests,
notice, filing of claims with a court in the event of receivership, bankruptcy
or reorganization of TMK, demand or action on delinquency in respect of the
Guaranteed Debt or any part thereof, including any right to require the
Administrative Agent, the L/C Administrator, any L/C Issuer, any Fronting Bank
or the Lenders (collectively, the “Guaranteed Parties” and each a “Guaranteed
Party”) to sue TMK, any other guarantor or any other Person obligated with
respect to the Guaranteed Debt or any part thereof, or otherwise to enforce
payment thereof against any collateral securing the Guaranteed Debt or any part
thereof. (c) Nature of Guaranty; Continuing, Absolute and Unconditional. The
Borrower hereby agrees that, to the fullest extent permitted by Law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than indefeasible payment in full), setoff,
counterclaim or recoupment whatsoever (all of which are hereby expressly waived
by it to the fullest extent permitted by Law), whether by reason of any claim of
any character whatsoever, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise. The validity and enforceability of
this Guaranty shall not be impaired or affected by any of the following: (i) any
extension, modification or renewal of, or indulgence with respect to, or
substitution for, the Guaranteed Debt or any part thereof or any agreement
relating thereto at any time; (ii) any failure or omission to perfect or
maintain any lien on, or preserve rights to, any security or collateral or to
enforce any right, power or remedy with respect to the Guaranteed Debt or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Debt or any part thereof; (iii) any waiver of any right, power or
remedy or of any default with respect to the Guaranteed Debt or any part thereof
or any agreement relating thereto or with respect to any collateral securing the
Guaranteed Debt or any part thereof; (iv) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Debt or any part
thereof, any other guaranties with respect to the Guaranteed Debt or any part
thereof, or any other obligations of any person or entity with respect to the
Guaranteed Debt or any part thereof; (v) the enforceability or validity of the
Guaranteed Debt or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Debt or any part thereof; (vi) the application of
payments received from any source to the payment of indebtedness other than the
Guaranteed Debt, any part thereof or amounts which are not covered by this 116
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv123.jpg]
Guaranty even though any Guaranteed Party might lawfully have elected to apply
such payments to any part or all of the Guaranteed Debt or to amounts which are
not covered by this Guaranty; (vii) any change of ownership of TMK or the
insolvency, bankruptcy or any other change in the legal status of TMK; (viii)
any change in, or the imposition of, any Law, decree, or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Debt; (ix) the failure
of TMK to maintain in full force, validity or effect or to obtain or renew when
required all governmental, insurance and other approvals, licenses or consents
required in connection with the Guaranteed Debt or this Guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Debt or this Guaranty; (x) the existence of any
claim, setoff or other rights which the Borrower may have at any time against
TMK or any other guarantor or any other Person in connection herewith or with
any unrelated transaction; (xi) the Administrative Agent, the L/C Administrator
and the Lenders’ election, in any case or proceeding instituted under chapter 11
of the United States Bankruptcy Code or any applicable federal, state or foreign
bankruptcy or other similar law, of the application of Section 1111(b)(2) of the
United States Bankruptcy Code or other similar provision under any applicable
federal, state or foreign bankruptcy or other similar Law; (xii) any borrowing,
use of Cash Collateral, or grant of a security interest by TMK, as debtor in
possession , under Section 363 or 364 of the United States Bankruptcy Code or
any applicable federal, state or foreign bankruptcy or other similar Law; (xiii)
the disallowance of all or any portion of any of the Guaranteed Parties’ claims
for repayment of the Guaranteed Debt under Section 502 or 506 of the United
States Bankruptcy Code or any applicable federal, state or foreign bankruptcy or
other similar Law; or (xiv) any other fact or circumstance which might otherwise
constitute grounds at Law or equity for the discharge or release of the Borrower
from its obligations hereunder, all whether or not the Borrower shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(i) through (xiv) of this paragraph. It is agreed that the Borrower’s liability
hereunder is independent of any other guaranties or other obligations at any
time in effect with respect to the Guaranteed Debt or any part thereof, and that
the Borrower’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any Applicable Law purporting to prohibit
payment by TMK of the Guaranteed Debt in the manner agreed upon among the
Guaranteed Parties and TMK. (d) Dealings with TMK. Credit may be granted or
continued from time to time by the L/C Administrator or the Lenders to TMK
without notice to or authorization from the Borrower regardless of TMK’s
financial or other condition at the time of any such grant or continuation. No
Guaranteed Party shall have an obligation to disclose or discuss with the
Borrower its assessment of the financial condition of TMK. (e) Subrogation.
Until the irrevocable payment in full of the Obligations and termination of all
commitments which could give rise to any Obligation, the Borrower shall have no
right of subrogation with respect to the Guaranteed Debt and hereby waives any
right to enforce any remedy which any Guaranteed Party now has or may hereafter
have against TMK, any endorser or any other guarantor of all or any part of the
Guaranteed Debt, and the Borrower hereby waives any benefit of, and any right to
participate in, any 117 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv124.jpg]
security or collateral given to any Guaranteed Party to secure payment of the
Guaranteed Debt or any part thereof or any other liability of TMK to any
Guaranteed Party. Upon such irrevocable payment and termination, TMK shall
indemnify the Borrower for the full amount of any payment made by the Borrower
under this Guaranty and the Borrower shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment.
(f) Collateral. The Borrower authorizes the Guaranteed Parties to take any
action or exercise any remedy with respect to any non-Cash Collateral from time
to time securing the Guaranteed Debt, which the Guaranteed Parties in their sole
discretion shall determine, without notice to the Borrower. In the event the
Guaranteed Parties in their sole discretion elect to give notice of any action
with respect to any non-Cash Collateral securing the Guaranteed Debt or any part
thereof, ten (10) days’ written notice mailed to the Borrower by ordinary mail
at the address set forth in Schedule 10.02 shall be deemed reasonable notice of
any matters contained in such notice. The Borrower consents and agrees that no
Guaranteed Party shall be under any obligation to marshal any assets in favor of
the Borrower or against or in payment of any or all of the Guaranteed Debt. (g)
Rights to Payments, Etc. In the event that acceleration of the time for payment
of any of the Guaranteed Debt is stayed upon the insolvency, bankruptcy or
reorganization of TMK, or otherwise, all such amounts shall nonetheless be
payable by the Borrower forthwith upon demand by a Guaranteed Party. The
Borrower further agrees that, to the extent that TMK makes a payment or payments
to any of the Guaranteed Parties on the Guaranteed Debt, or any Guaranteed Party
receives any proceeds of collateral securing the Guaranteed Debt, which payment
or receipt of proceeds or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be returned or repaid
to TMK, its estate, trustee, receiver, debtor in possession or any other party,
including, without limitation, the Borrower, under any insolvency or bankruptcy
Law, state or federal Law, common Law or equitable cause, then to the extent of
such payment, return or repayment, the obligation or part thereof which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the date when such initial payment, reduction or
satisfaction occurred. (h) No Waiver. No delay on the part of any Guaranteed
Party in the exercise of any right, power or remedy shall operate as a waiver
thereof, and no single or partial exercise by any Guaranteed Party of any right,
power or remedy shall preclude any further exercise thereof; nor shall any
amendment, supplement, modification or waiver of any of the terms or provisions
of this Guaranty be binding upon any Guaranteed Party, except as expressly set
forth in writing duly signed and delivered on the L/C Administrator’s and the
Lenders’ behalf by the Administrative Agent. The failure by any Guaranteed Party
at any time or times hereafter to require strict performance by TMK or the
Borrower of any of the provisions, warranties, terms and conditions contained in
any promissory note, security agreement, agreement, guaranty, instrument or
document now or at any time or times hereafter executed pursuant to the terms
of, or in connection with, this Agreement by TMK or the Borrower and delivered
to the Guaranteed Parties shall not waive, affect or diminish any right of any
Guaranteed Party at any time or times hereafter to demand strict performance
thereof, and such right shall not be deemed to have been waived by any act 118
13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv125.jpg]
or knowledge of any Guaranteed Party, their agents, officers or employees,
unless such waiver is contained in an instrument in writing duly signed and
delivered on the L/C Administrator’s, Fronting Banks’ and the Lenders’ behalf by
the Administrative Agent. No waiver by any Guaranteed Party of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by any Guaranteed Party permitted hereunder shall in any
way affect or impair any Guaranteed Party’s rights or powers, or the obligations
of the Borrower under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Debt owing by TMK to any Guaranteed
Party shall be conclusive and binding on the Borrower irrespective of whether
the Borrower was a party to the suit or action in which such determination was
made. (i) Setoff. In addition to and without limitation of any rights, powers or
remedies of the Guaranteed Parties under Applicable Law, any time after maturity
of the Guaranteed Debt, whether by acceleration or otherwise, the Guaranteed
Parties may, in their sole discretion, with notice after the fact to the
Borrower and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of the Guaranteed Debt
(i) any indebtedness due to or to become due from any of the Guaranteed Parties
to the Borrower, and (ii) any moneys, credits or other property belonging to the
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) at any time held by or coming into the
possession of any of the Guaranteed Parties or any Lender whether for deposit or
otherwise. (j) Severability. Wherever possible, each provision of this Section
10.19 shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Section 10.19 shall be prohibited
by or invalid under such Law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Section 10.19. (k) Miscellaneous.
It is understood that while the amount of the Guaranteed Debt guaranteed hereby
is not limited, if in any action or proceeding involving any state, federal or
foreign bankruptcy, insolvency or other Law affecting the rights of creditors
generally, this Guaranty would be held or determined to be void, invalid or
unenforceable on account of the amount of the aggregate liability under this
Guaranty with respect to the Borrower, then, notwithstanding any other provision
of this Guaranty to the contrary, the aggregate amount of such liability shall,
with respect to the Borrower, without any further action of the Guaranteed
Parties, be automatically limited and reduced with respect to the Borrower to
the highest amount which is valid and enforceable as determined in such action
or proceeding. The obligations of the Borrower under this Section 10.19 shall
survive the termination of this Agreement. 10.20 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Loan Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Joint Arrangers and the Lenders are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the 119 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv126.jpg]
Administrative Agent, the Joint Arrangers and the Lenders, on the other hand,
(B) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, any Joint Arranger nor any Lender has any obligation to any Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any Joint
Arranger nor any Lender has any obligation to disclose any of such interests to
any Loan Party or their respective Affiliates. To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Joint Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby. 10.21 ENTIRE AGREEMENT. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. 10.22 Acknowledgment and Consent to Bail-In of
Affected Financial Institutions. Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an Affected Financial Institution; and (b) the effects of any Bail-in
Action on any such liability, including, if applicable: (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or 120 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv127.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority. 10.23 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd- Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): (a) In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 10.23, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or 121 13227198v7 27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv128.jpg]
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b). “Default Right” has the meaning assigned to that
term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2
or 382.1, as applicable. “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK] 122 13227198v7
27112.00011



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv129.jpg]




--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv130.jpg]




--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv131.jpg]
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C
Administrator and as a Lender By: Name: Brad Hindman Title: Vice President
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv132.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By: Name:
Glenn Schuermann Title: Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv133.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:
Name: Jason Hafener Title: Managing Director [Signature Page to Credit
Agreement]



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv134.jpg]
BBVA USA, as a Lender By: Name: April Chan Title: Executive Director [Signature
Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv135.jpg]
REGIONS BANK, as a Lender By: Name: Hichem Kerma Title: Managing Director
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv136.jpg]




--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv137.jpg]
COMERICA BANK, as a Lender By: Name: John Smithson Title: Vice President
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv138.jpg]




--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv139.jpg]
THE NORTHERN TRUST COMPANY, as a Lender By: Name: Christopher L. McKean Title:
SVP [Signature Page to Credit Agreement] NTAC:3NS-20



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv140.jpg]
SCHEDULE 1.01 COLLATERAL ADVANCE RATES Category of Investment/Security1 Advance
Rate Percentage Cash or Bank of America certificates of deposit and savings
accounts 100% Listed Money Market funds 95% U.S. Government Bills, Notes, and
U.S. Government guaranteed or sponsored agency securities Maturity 52 years or
less 90% Maturity greater than 5 years 85% High Grade Municipal Bonds (AAA/Aaa
to AA-/Aa33) Maturity 5 years or less 80% Maturity greater than 5 years 70% High
Grade Corporate Bonds/Notes (AAA/Aaa, AA/Aa, non- convertible, NYSE traded)
Maturity 5 years or less 85% Maturity greater than 5 years 75% Intermediate
Grade Corporate Bonds/Notes (A+/A1 to A-/A3, non- convertible, NYSE traded)
Maturity 5 years or less 80% Maturity greater than 5 years 70% 1 Other than Cash
and U.S. Government no single issuer shall comprise greater than 10% of the
aggregate Borrowing Base 2 Maturity of all instruments means the time remaining
until the final maturity date from the date of determination 3 To qualify for
indicative advance rates, applicable securities must have indicated rating from
both Moody’s and S&P; the lower of the two ratings shall apply



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv141.jpg]
SCHEDULE 2.01 COMMITMENTS AND APPLICABLE PERCENTAGES Institution Commitment
Applicable Percentage Bank of America, N.A. $105,000,000 14.000000000% Wells
Fargo Bank, National Association $105,000,000 14.000000000% U.S. Bank National
Association $105,000,000 14.000000000% BBVA USA $85,000,000 11.333333333%
Regions Bank $85,000,000 11.333333333% Truist Bank $85,000,000 11.333333333%
Comerica Bank $65,000,000 8.666666667% KeyBank National Association $65,000,000
8.666666667% The Northern Trust Company $50,000,000 6.666666667% Total:
$750,000,000.00 100%



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv142.jpg]
SCHEDULE 2.03 EXISTING LETTERS OF CREDIT Letter of Credit Amount Applicant
Beneficiary Number SM238336W $60,000,000 TMK Re Ltd. Liberty National Life
Insurance Company SM238339W $90,000,000 TMK Re Ltd. Globe Life and Accident
Insurance Company



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv143.jpg]
SCHEDULE 5.05 FINANCIAL STATEMENTS; MATERIAL ADVERSE EFFECTS On August 18, 2020,
Globe Life Inc., entered into an Underwriting Agreement with BofA Securities
Inc. and U.S. Bancorp Investments, Inc., as representatives of the several
underwriters named on Schedule A thereto (the “Underwriters”) pursuant to which
the Company agreed to sell and the Underwriters agreed to purchase $350,000,000
million of Globe Life’s 2.150% Senior Notes due 2030 (the “Notes”). The sale of
the Notes is expected to be settled on August 21, 2020.



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv144.jpg]
SCHEDULE 5.06 LITIGATION None



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv145.jpg]
SCHEDULE 5.12 SUBSIDIARIES; EQUITY INTERESTS (A) Each of the Subsidiaries listed
below is 100% owned, directly or indirectly, by Globe Life Inc. Company State of
Domicile AILIC Receivables Corporation (ARC) Delaware American Income Life
Insurance Company (AIL) Indiana American Income Marketing Services, Inc. (AIMS)
Texas Brown-Service Funeral Homes Company, Inc. (Brown Service) Alabama Family
Heritage Life Insurance Company of America (FHL) Ohio Globe Life And Accident
Insurance Company (Globe) Nebraska Globe Life Insurance Agency, Inc. Texas Globe
Life Insurance Company of New York New York Globe Marketing Services, Inc.
(Globe Marketing) Oklahoma Liberty National Auto Club, Inc. (Auto Club) Alabama
Liberty National Life Insurance Company (LNL) Nebraska National Income Life
Insurance Company (NILICO) New York Specialized Advertising Group, Inc. (SAG)
Texas TMK Buildings Corporation (TBC) Texas TMK Re, Ltd. (TMK Re) Bermuda Globe
Life Inc. (GL) Delaware Torchmark Insurance Agency, Inc. (TIA) Alabama United
American Insurance Company (UA) Nebraska Globe Marketing and Advertising
Distributors LLC (GMAD) is a Delaware limited liability company. AILO 1, LLC is
a Texas limited liability company in which LNL is the sole member. LND 01, LLC
is a Texas limited partnership in LNL is the sole member. Royalton 6001, Ltd is
an Ohio limited liability company in which FHL has a 50% ownership interest and
an unaffiliated entity has a 50% ownership interest. TMK Properties, LP (TMK
Properties) is a Texas limited partnership, whose general partner is TMK
Buildings Corporation (1%) and whose limited partner is Globe Life Inc. (99%).



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv146.jpg]
(B) None.



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv147.jpg]
SCHEDULE 5.16 INSURANCE LICENSES (A) American Income Life Insurance Company (see
attached) (B) Globe Life And Accident Insurance Company (see attached) (C)
Liberty National Life Insurance Company (see attached) (D) United American
Insurance Company (see attached)



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv148.jpg]
INSURANCE LICENSES - AMERICAN INCOME LIFE INSURANCE COMPANY Jurisdiction Types
of Insurance Alabama Life, Disability and Annuities Alaska Life; Health Arizona
Disability; Life Arkansas Accident & Health; Accident & Health- Group; Accident
& Health-Medicare Supplemental; Life; Life-Credit; Life- Group California
Disability; Life Colorado Accident & Health; Annuities; General Life Connecticut
Accident and Health; Life Non- Participating Delaware Life, including Annuities
and Health District of Columbia Group Accident and Health; Group Life;
Individual Accident and Health; Individual Annuities (Fixed & Variable);
Individual Life and Life and Health Florida Life; Group Life and Annuities;
Accident and Health Georgia Life, Accident and Sickness Hawaii Disability; Life
Idaho Life; Disability (excluding Managed Care) Illinois Life; Accident; Health
Indiana Life and Annuities; Accident and Health Iowa Accident only (Individual);
Accident and Health (Individual); Hospital and Medical Expense (Individual);
Group Accident and Health; Non-cancellable Accident and Health; Life, includes
Credit Life, Variable Life, Annuities, Variable Annuities and Group Kansas Life;
Accident and Health Kentucky Life and Health Insurance Louisiana Health and
Accident; Life Insurance Maine Life (including Credit Life); Health (including
Credit Health)



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv149.jpg]
Maryland Health; Life, including Annuities and Health (except Variable Life &
Variable Annuities) Massachusetts Life-All Kinds; Accident-All Kinds; Health-All
Kinds Michigan Life & Annuities; Disability Minnesota Life; Accident and Health
Mississippi Accident & Health; Life Missouri Life, Annuities and Endowments;
Accident and Health Montana Life; Disability Nebraska Life Insurance; Sickness
and Accident Insurance Nevada Health-Life & Health Company; Life New Hampshire
Accident & Health; Life New Jersey Life; Health; Annuities; Non-Participating
Insurance Only New Mexico Life & Health North Carolina Life, including
Industrial Sick Benefit Insurance; Annuities (excluding Variable Annuities);
Accident and Health, including Hospitalization-cancelable and non-cancelable
North Dakota Life & Annuity; Accident & Health Ohio Life, Health & Annuities
Oklahoma Life, Accident & Health Oregon Health & Life Pennsylvania Accident and
Health; Life and Annuities Rhode Island Life; Annuities; Accident & Health South
Carolina Life; Accident/Health South Dakota Life; Health Tennessee Life;
Accident & Health Texas Life; Accident and Health Utah Accident & Health-Life;
Annuity-Life; Life; Variable Contract-Life Vermont Life and annuities; Accident
and Health Virginia Accident & Sickness; Credit Life; Annuities; Life; Credit
Accident & Sickness Washington Disability; Life West Virginia Life; Accident &
Sickness Wisconsin Life, Accident and Health Wyoming Life & Annuities &
Disability



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv150.jpg]
Canada-Province of Accident and Sickness; Life Alberta Canada-Province of
Accident, Sickness and Life British Columbia Canada-Province of Life, Accident
and Sickness Manitoba Canada-Province of New Accident and Sickness; Life
Brunswick Canada-Province of Life, Accident and Sickness Newfoundland and
Labrador Canada-Province of Life; Accident & Sickness Nova Scotia
Canada-Province of Accident and Sickness; Life Ontario Canada-Province of
Accident & Sickness; Life Prince Edward Island Canada-Province of Accident,
Life; Sickness Saskatchewan Canada-Northwest Life and Accident & Sickness
Insurance Territories Canada-Yukon Territory Life, Accident & Sickness Insurance
New Zealand Life/Accident/Health



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv151.jpg]
INSURANCE LICENSES - GLOBE LIFE AND ACCIDENT INSURANCE COMPANY Jurisdiction
Types of Insurance Alabama Life, Disability and Annuities Alaska Life; Health;
Annuities Arizona Disability; Life Arkansas Accident & Health; Accident &
Health- Group; Accident & Health-Medicare Supplement; Life; Life-Credit;
Life-Group California Life and Disability Colorado Accident & Health; Annuities;
Credit (Life, A & H); General Life Connecticut Accident and Health; Life, non-
participating Delaware Life, including Annuities; Credit Life; Health and Credit
Health District of Group Accident & Health; Group Columbia Annuities (Fixed &
Variable); Group Life; Individual Accident & Health; Individual Annuities (Fixed
& Variable); Individual Life; Life and Health Florida Credit Disability;
Accident & Health; Life; Group Life & Annuities; Credit Life/Health Georgia
Life, Accident and Sickness Hawaii Accident and Health or Sickness; Life Idaho
Disability, excluding Managed Care; Life Illinois Life, Accident and Health
Indiana Life & Annuities and Accident and Health Iowa Accident only
(individual); Accident & Health (individual); Hospital & Medical Expense
(individual); Group Accident & Health; Non-cancellable Accident & Health; Life,
includes Credit Life, Variable Life; Annuities; Variable Annuities & Group
Kansas Life; Accident & Health Kentucky Life (includes Annuities) and Health
Louisiana Health and Accident; Life Maine Life (including Credit Life); Health
(including Credit Health)



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv152.jpg]
Maryland Health; Life, including Annuities & Health (except Variable Life &
Variable Annuities) Massachusetts Life-All Kinds; Accident-All Kinds; Health-All
Kinds Michigan Life & Annuities; Disability Minnesota Life; Accident & Health
Mississippi Accident & Health; Life Missouri Accident & Health; Life, Annuities
& Endowments Montana Life; Disability Nebraska Life Insurance; Sickness &
Accident Insurance Nevada Life; Health New Accident & Health; Life Hampshire New
Jersey Life; Health; Non-Participating Insurance Only New Mexico Life and Health
North Life; Annuities; Accident & Health Carolina North Dakota Life & Annuity;
Accident & Health Ohio Accident & Health; Annuities; Life Oklahoma Accident &
Health; Life Oregon Life; Health Pennsylvania Accident & Health; Life &
Annuities Rhode Island Life; Accident & Health and Fixed Annuities South Life;
Accident/Health Carolina South Dakota Life; Health; Travel Accident Tennessee
Life; Credit; Accident & Health Disability Texas Life; Accident & Health Utah
Accident & Health-Life; Annuity-Life; Life; Variable Contract-Life Vermont Life;
Health Virginia Accident & Sickness; Annuities; Credit Accident & Sickness;
Credit Life; Life Washington Life; Disability West Virginia Life; Accident &
Sickness Wisconsin Disability Insurance; Life Insurance & Annuities
(non-participating) Wyoming Life and Disability



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv153.jpg]
Guam Accident & Health; Life



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv154.jpg]
INSURANCE LICENSES - LIBERTY NATIONAL LIFE INSURANCE COMPANY Jurisdiction Types
of Insurance Alabama Life, Disability and Annuities Alaska Life; Health Arizona
Disability; Life Arkansas Accident & Health; Accident & Health - Group; Life;
Life - Credit; Life - Group California Life and Disability Colorado Accident &
Health; Annuities; General Life Connecticut Life, Non-Participating Delaware
Life, including Annuities and Health District of Group Accident and Health,
Group Life, Columbia Individual Accident and Health; Individual Life, and Life
and Health Florida Life; Credit Life; Group Life & Annuities; Accident & Health;
Credit Disability Georgia Life; Accident; Sickness Hawaii Accident and Health or
Sickness (subclass: all); Life (subclass: all) Idaho Disability, excluding
Managed Care; Life Illinois Life; Accident; Health Indiana Life & Annuities and
Accident and Health Iowa Accident only (Individual); Accident and Health
(Individual); Hospital and Medical Expense (Individual); Group Accident and
Health; Non- cancellable Accident and Health; Life, including Credit Life,
Variable Life, Annuities, Variable Annuities; Variable Annuities and Group
Kansas Life; Accident and Health Kentucky Life (includes Annuities) and Health
Louisiana Annuities; Health and Accident; Life Maine Life (including Credit
Life) Maryland Health; Life, including Annuities and Health (except Variable
Life & Variable Annuities) Massachusetts Life-All Kinds; Accident-All Kinds;
Health-All Kinds Michigan Life & Annuities; Disability Minnesota Life; Accident
and Health



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv155.jpg]
Mississippi Accident & Health; Industrial Life, Industrial Accident and Health;
Life Missouri Accident and Health; Life, Annuities and Endowments Montana Life;
Disability Nebraska Life Insurance; Sickness and Accident Insurance Nevada Life;
Health New Accident & Health; Life Hampshire New Jersey Life; Non-Participating
Insurance Only New Mexico Life and Health North Life, including Industrial Sick
Benefit Carolina Insurance; Annuities (excluding variable annuities); Accident
and Health, including Hospitalization--Cancelable and Non-cancelable North
Dakota Life & Annuity; Accident & Health Ohio Accident & Health; Annuities; Life
Oklahoma Accident & Health; Life Oregon Life; Health Pennsylvania Accident and
Health; Life and Annuities Rhode Island Life; Accident & Health & Annuities
South Life; Accident/Health Carolina South Dakota Life; Health Tennessee Life;
Accident and Health Disability Texas Life; Accident and Health Utah Accident &
Health-Life; Annuity-Life; Life; Variable Contract-Life Vermont Life and/or
Health and Accident Virginia Accident & Sickness; Life; Industrial Life
Washington Life; Disability West Virginia Life; Accident & Sickness Wisconsin
Disability Insurance; Life Insurance and Annuities (nonparticipating) Wyoming
Life and Disability Guam Accident & Health; Life



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv156.jpg]
INSURANCE LICENSES - UNITED AMERICAN INSURANCE COMPANY Jurisdiction Types of
Insurance Alabama Life, Disability and Annuities Alaska Life; Health; Annuities
Arizona Disability; Life Arkansas Accident & Health; Accident & Health - Group;
Accident & Health - Medicare Supplemental; Life; Life - Credit; Life - Group
California Life and Disability Colorado Accident & Health; Annuities; General
Life Connecticut Accident and Health; Life, Non- Participating Delaware Life,
including Annuities and Health District of Columbia Group Accident and Health;
Group Annuities (Fixed and Variable); Group Life, Individual Accident and
Health; Individual Annuities (Fixed and Variable); Individual Life; Life and
Health Florida Life; Accident and Health; Group Life and Annuities Georgia Life,
Accident and Sickness Hawaii Accident and Health or Sickness; Life Idaho
Disability, Excluding Managed Care; Life Illinois Life, Accident and Health
Indiana Life & Annuities and Accident & Health Iowa Accident only (Individual);
Accident and Health (Individual); Hospital and Medical Expense (Individual);
Group Accident and Health; Non-cancellable Accident and Health; Life, includes
Credit Life, Variable Life, Annuities, Variable Annuities and Group Kansas Life,
Accident and Health Kentucky Life (includes Annuities) and Health Louisiana
Annuities; Health and Accident; Life Maine Life (including Credit Life); Health
(including Credit Health)



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv157.jpg]
Maryland Health; Life, including Annuities and Health (except Variable Life &
Variable Annuities) Massachusetts Life - All Kinds; Accident - All Kinds; Health
- All Kinds Michigan Life & Annuities; Disability Minnesota Life; Accident and
Health Mississippi Accident & Health; Life Missouri Accident and Health; Life,
Annuities and Endowments Montana Life; Disability Nebraska Life Insurance;
Sickness and Accident Insurance Nevada Life; Health New Hampshire Accident &
Health; Life New Jersey Life; Health; Annuities New Mexico Life and Health North
Carolina Life; Annuities; Accident & Health North Dakota Life & Annuity;
Accident & Health Ohio Life, Health & Annuities Oklahoma Accident & Health; Life
Oregon Life; Health Pennsylvania Accident and Health; Life and Annuities Rhode
Island Life; Accident & Health South Carolina Life; Accident/Health South Dakota
Life; Health Tennessee Life; Accident and Health Disability Texas Life; Accident
and Health Utah Accident & Health; Life; Annuity; Variable Contract Vermont
Life; Health Virginia Accident & Sickness; Annuities; Life Washington Life;
Disability West Virginia Life; Accident & Sickness Wisconsin Disability
Insurance; Life Insurance and Annuities (non-participating) Wyoming Life and
Disability Canada-Province of Accident and Sickness, Life Alberta
Canada-Province of Life Insurance and Accident and Sickness British Columbia
Insurance



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv158.jpg]
Canada-Province of Life, Accident and Sickness Manitoba Canada-Province of
Accident and Sickness, Life New Brunswick Canada-Province of Life; Accident &
Sickness Nova Scotia Canada-Province of Life, Accident and Sickness Ontario
Canada-Province of Life, Accident and Sickness Insurance Quebec Canada-Province
of Life Saskatchewan



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv159.jpg]
SCHEDULE 10.02 ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
Administrative Agent Administrative Agent’s Office (for payments and Requests
for Credit Extensions): Bank of America, N.A., as Administrative Agent 2380
Performance Drive TX2-984-03-23 Richardson, TX 75082 Attention: Joanna Tarango
Tel: 469-201-8731 Email: Joanna.Tarango@bofa.com Remittance Instructions: Bank
of America, N.A. New York, NY ABA# 026009593 Account No.: 1366072250600 Account
Name: Wire Clearing Acct for Syn Loans-LIQ Ref: Globe Life, Inc Other Notices as
Administrative Agent: Bank of America, N.A., as Administrative Agent 900 W.
Trade St., 6th Floor NC1-026-06-03 Charlotte, NC 28255 Attention: Lee Booth Tel:
980-386-4535 Email: lee.booth@bofa.com Loan Parties Legal Service of Process If
to Globe Life Inc.: CT Corporation 1209 Orange Street Wilmington, Delaware 19801
If to TMK Re, Ltd.:



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv160.jpg]
c/o Globe Life Inc. Attn: General Counsel, Legal Department 3700 S. Stonebridge
Drive McKinney, Texas 75070 Notices Generally If to Globe Life Inc.: Globe Life
Inc. Attn: W. Michael Pressley 3700 S. Stonebridge Drive McKinney, Texas 75070
If to TMK Re, Ltd.: c/o Globe Life Inc. Attn: W. Michael Pressley 3700 S.
Stonebridge Drive McKinney, Texas 75070



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv161.jpg]
EXHIBIT A FORM OF ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each]1 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item
2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor 1 For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.
A-1 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv162.jpg]
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor. 1. Assignor[s]:
______________________________ ______________________________ [Assignor [is] [is
not] a Defaulting Lender] 2. Assignee[s]: ______________________________
______________________________ [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender]] 3. Loan Parties: Globe Life Inc. and TMK Re, Ltd. 4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement 5. Credit Agreement: Credit Agreement, dated as of August
24, 2020, among Globe Life Inc., TMK Re, Ltd., the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Administrator. A-2 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv163.jpg]
6. Assigned Interest[s]: Aggregate Amount of Percentage Amount of Commitment
Assigned of Facility Commitment Assigned Commitment CUSIP Assignor[s]5
Assignee[s]6 Assigned7 for all Lenders8 9 Number _________ $___________
$_________ _________% _________ $___________ $_________ _________% ___ _____
_________ $___________ $_________ _________% ___ _____ [7. Trade Date:
__________________]10 Effective Date: __________________, 20__ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] 5 List each Assignor, as appropriate. 6 List
each Assignee and, if available, its market entity identifier, as appropriate. 7
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment. 8 Amounts in this
column and in the column immediately to the right to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date. 9 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder. 10 To be completed
if the Assignor(s) and the Assignee(s) intend that the minimum assignment amount
is to be determined as of the Trade Date. A-3 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv164.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11 [NAME OF ASSIGNOR] By: _____________________________ Name: [Type
Signatory Name] Title: [Type Signatory Title] [NAME OF ASSIGNOR] By:
_____________________________ Name: [Type Signatory Name] Title: [Type Signatory
Title] ASSIGNEE[S]12 [NAME OF ASSIGNEE] By: _____________________________ Name:
[Type Signatory Name] Title: [Type Signatory Title] [NAME OF ASSIGNEE] By:
_____________________________ Name: [Type Signatory Name] Title: [Type Signatory
Title] 11 Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable). 12 Add additional signature
blocks as needed. Include both Fund/Pension Plan and manager making the trade
(if applicable). A-4 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv165.jpg]
[Consented to and]13 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By: _________________________________ Name: [Type Signatory Name] Title: [Type
Signatory Title] [Consented to:]14 [NAME OF RELEVANT PARTY], as [ ] By:
_________________________________ Name: [Type Signatory Name] Title: [Type
Signatory Title] 13 To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. 14 To be added only if the
consent of the Loan Parties and/or other parties (e.g. Swing Line Lender,
Fronting Banks) is required by the terms of the Credit Agreement. A-5 Form of
Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv166.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION [___________________]15 STANDARD TERMS AND
CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1.
Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document. 1.2. Assignee. (1)
[The][Each] Assignee represents and warrants that: (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement; (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement); (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder; (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the 15 Describe Credit Agreement at option
of Administrative Agent. A-6 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv167.jpg]
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type; (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; (2) [The][Each] Assignee agrees that: (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.; [(3) [The][Each] Assignee (x)
represents and warrants, as of the Effective Date, to, and (y) covenants, from
the Effective Date to the date such Person ceases being a Lender party to the
Credit Agreement, for the benefit of, [the][each] Assignor, the Administrative
Agent and the Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) [the][such]
Assignee is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans or the Commitments; (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general A-7 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv168.jpg]
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to [the][such] Assignee’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and the Credit Agreement and acquisition and holding of the Assigned
Interest; (iii) (A) [the][such] Assignee is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of [the][such] Assignee to enter into, participate in,
administer and perform the Loans, the Commitments and the Credit Agreement and
acquire and hold the Assigned Interest, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and the Credit
Agreement and the acquisition and holding of the Assigned Interest satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of [the][such] Assignee, the requirements of subsection (a)
of Part I of PTE 84-14 are satisfied with respect to [the][such] Assignee’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and the Credit Agreement and acquisition and holding of the
Assigned Interest; or (iv) such other representation, warranty and covenant as
may be agreed in writing between the Assignor, in its sole discretion, the
Administrative Agent, in its sole discretion, and [the][such] Assignee.16 (4) In
addition, unless either (1) sub-clause (i) in the immediately preceding clause
(3) is true with respect to [the][an] Assignee or (2) [the][such] Assignee has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (3), [the][such] Assignee
further (x) represents and warrants, as of the Effective Date, to, and (y)
covenants, from the Effective Date to the date such Person ceases being a Lender
party to the Credit Agreement, for the benefit of, [the][each] Assignor, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
[the][any] Assignor, the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of [the][such]
Assignee involved in the Loans, the Commitments or the Credit Agreement
(including in connection 16 This “escape-hatch” provision is expected to be used
only in rare instances where a party cannot comply with the other
representations and covenants as drafted or in the event substantive ERISA
provisions are later amended or modified. A-8 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv169.jpg]
with the reservation or exercise of any rights by the Administrative Agent under
the Credit Agreement, any Loan Document or any documents related thereto).]17 2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee. 3. General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. 17 If the Credit Agreement
contains the ERISA-related Lender representations, bracketed text is not
required to be included in the form of Assignment and Assumption Agreement.
However, if new lenders are entering the Credit Agreement pursuant to an
amendment, amendment and restatement, incremental facility or otherwise, and the
Credit Agreement does not contain the ERISA-related Lender representation set
forth in Section 9.11 of the form Credit Agreement, the form of Assignment and
Assumption Agreement should be modified to include the bracketed language. A-9
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv170.jpg]
EXHIBIT B FORM OF COMPLIANCE CERTIFICATE Check for distribution to PUBLIC and
Private side Lenders1 Financial Statement Date: , To: Bank of America, N.A., as
Administrative Agent Ladies and Gentlemen: Reference is made to that certain
Credit Agreement, dated as of August 24, 2020 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Globe Life Inc., a Delaware corporation (the “Borrower”), TMK Re, Ltd.,
the Lenders from time to time party thereto, and]Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Administrator. The undersigned
Responsible Officer hereby certifies as of the date hereof that he/she is the of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that: [Use following paragraph 1 for fiscal year-end financial statements] 1.
The Borrower has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section. [Use following paragraph 1 for
fiscal quarter-end financial statements] 1. The Borrower has delivered the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of 1 If this is not checked, this certificate will only be posted to
Private side Lenders. B-1 Form of Compliance Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv171.jpg]
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes. 2. The undersigned has reviewed and is familiar with the
terms of the Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements. 3. A review of the activities of the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and [select one:] [to the
best knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.] --or-- [to the
best knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:] 4. The representations
and warranties of the Borrower contained in Article V of the Agreement
(excluding Section 5.05(c)), and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered. 5. The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Certificate. B-2 Form of Compliance Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv172.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of , .
GLOBE LIFE INC. By: Name: [Type Signatory Name] Title: [Type Signatory Title]
B-3 Form of Compliance Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv173.jpg]
For the Quarter/Year ended ___________________(“Statement Date”) SCHEDULE 1 to
the Compliance Certificate ($ in 000’s) I. Section 7.07(a) – Consolidated Net
Worth. A. Consolidated common and preferred shareholders’ equity determined in
accordance with GAAP at Statement Date $ B. “Accumulated Other Comprehensive
Income (Loss)” shown on a consolidated balance sheet of the Borrower and its
Subsidiaries at Statement Date $ C. Actual Consolidated Net Worth at Statement
Date (Lines I.A [+/-] I.B): $ D. Amount specified in Section 7.07(a)(i): $
4,000,000,000 E. 50% of Net Proceeds from issuance and sale of Equity Interests
after December 31, 2019 (other than issuances of securities pursuant to any
employee equity compensation plan or agreement or other employee equity
compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any nonemployee director equity compensation
plan or agreement or other non- employee director equity compensation
arrangement or pursuant to the exercise or vesting of any employee or director
stock options, restricted stock or restricted stock units, warrants or other
equity awards): $ F. Minimum required Consolidated Net Worth (Lines I.D + I.E):
$ G. Excess (deficient) for covenant compliance (Line I.C – I.F): $ II. Section
7.07(b) – Consolidated Indebtedness to Consolidated Capitalization A.
Indebtedness determined in accordance with GAAP at Statement Date: $ B.
Subordinated Debt, the aggregate principal amount of which does not exceed 15%
of Total Capitalization at Statement Date $ C. Borrowings made by any Insurance
Subsidiary from any FHLB to the extent such borrowings are of the type
customarily excluded from financial leverage by both S&P and Moody’s in their
evaluation of such Insurance Subsidiary or similarly B-4 Form of Compliance
Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv174.jpg]
positioned person at Statement Date $ D. Consolidated Indebtedness at Statement
Date (Line II.A – Line II.B – Line II.C): $ E. Consolidated Capitalization at
Statement Date 1. Consolidated Net Worth (Line I.C above) $ 2. Consolidated
Indebtedness (Line II.D above) $ 3. Subordinated Debt, the aggregate principal
amount of which does not exceed 15% of Total Capitalization at Statement Date $
4. Consolidated Capitalization (Line II.E.1 + Line II.E.2 + Line II.E.3): $ F.
Consolidated Indebtedness to Consolidated Capitalization (Line II.D Line
II.E.4): to 1.00 Maximum permitted: 0.40 to 1.00 B-5 Form of Compliance
Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv175.jpg]
EXHIBIT C FORM OF LOAN NOTICE Date: ___________, _____1 To: Bank of America,
N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to that
certain Credit Agreement, dated as of August 24, 2020 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Globe Life Inc., a Delaware corporation (the “Borrower”), TMK Re, Ltd.,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Administrator. The undersigned
hereby requests (select one)2: Indicate: Indicate: Indicate: Indicate: For
Eurodollar Borrowing Applicable Requested Base Rate Rate Loans or Borrower
Amount Loan Indicate: Conversion Name or Interest Period (e.g. or Eurodollar 1,
2, 3 or 6 month Continuation Rate Loan interest period) The Revolving Borrowings
requested herein comply with the provisos to the first sentence of Section 2.01
of the Agreement. 1 Note to Borrower. All requests submitted under a single Loan
Notice must be effective on the same date. If multiple effective dates are
needed, multiple Loan Notices will need to be prepared and signed. 2 Note to
Borrower. For multiple borrowings, conversions and/or continuations for a
particular facility, fill out a new row for each borrowing/conversion and/or
continuation. C-1 Form of Loan Notice



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv176.jpg]
GLOBE LIFE INC. By: Name: [Type Signatory Name] Title: [Type Signatory Title]
C-1 Form of Loan Notice



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv177.jpg]
EXHIBIT D FORM OF REVOLVING NOTE $_______________ _____________, ____ FOR VALUE
RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of August 24, 2020 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, TMK Re, Ltd., the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Administrator. The Borrower promises to pay interest on the unpaid principal
amount of each Revolving Loan from the date of such Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement. This Note is one of the Revolving Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Revolving Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Revolving Note and
endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto. The Borrower, for itself, its successors and
assigns, hereby waives diligence, presentment, protest and demand and notice of
protest, demand, dishonor and non-payment of this Revolving Note. D-1 Form of
Revolving Note



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv178.jpg]
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. GLOBE LIFE INC. By: Name: [Type Signatory Name]
Title: [Type Signatory Title] D-2 Form of Revolving Note



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv179.jpg]
LOANS AND PAYMENTS WITH RESPECT THERETO Amount of Principal or Outstandin Type
of Amount End of Interest g Principal Loan of Loan Interest Paid This Balance
Notation Date Made Made Period Date This Date Made By D-3 Form of Revolving Note



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv180.jpg]
EXHIBIT E FORM OF SEVERAL LETTER OF CREDIT FOR INTERNAL IDENTIFICATION PURPOSES
ONLY (Does not Affect Terms of Letter of Credit or Letter of Credit Bank’s
Obligations Thereunder) Issue Date: ______________ , 20__ Expiry Date:
______________ , 20__ L/C No. [____________] 21 Amount: $ _____________ ( ) 22
Applicant: [ ____________ ] [ ____________ ] [ ____________ ] Date: ________
IRREVOCABLE CLEAN ISSUE DATE _____________ LETTER OF CREDIT NO. ______ 23 To:
[BENEFICIARY] [ __________________ ] [ __________________ ] [ __________________
] We, the issuing banks listed below (hereinafter referred to individually as a
“Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”), hereby
establish this clean, irrevocable and unconditional Letter of Credit in your
favor as Beneficiary for drawing up to an aggregate amount of U.S. $____________
(the “Letter of Credit Commitment”) effective immediately. This Letter of Credit
shall expire with the close of business of the Letter of Credit Agent (defined
below) on _____________. Except when the Letter of Credit Commitment is
increased or amended to reflect a change in Commitment Share (defined below) or
Letter of Credit Bank as set forth in the last paragraph hereof, this Letter of
Credit cannot be modified or revoked without the consent of the Beneficiary.
[The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any such liquidator, rehabilitator,
receiver or conservator. Drawings by any liquidator, rehabilitator, receiver or
conservator shall be for the 21 Insert initial amount of the Letter of Credit.
22 Insert name of party for whom Letter of Credit will be issued. 23 Insert full
name and address of the Beneficiary. E - 4 Form of Several Letter of Credit



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv181.jpg]
benefit of all the Beneficiary’s policyholders.]24 The term “Business Day” means
a day which is not a Saturday, Sunday, or any other day on which banking
institutions in [Charlotte, North Carolina] or the city in which the payment
office of the Letter of Credit Agent is located are required by law to be
closed. Bank of America, N.A., has been appointed by the Letter of Credit Banks,
has been granted the authority by the Letter of Credit Banks to act as, and has
been irrevocably granted a power of attorney by the Letter of Credit Banks to
act as agent (in such capacity, the “Letter of Credit Agent”) for the Letter of
Credit Banks obligated under this Letter of Credit. The Letter of Credit Agent
has full power of attorney from such Letter of Credit Banks to act on their
behalf hereunder to (i) execute and deliver this Letter of Credit, (ii) receive
drafts, other demands for payment and other documents presented by the
Beneficiary hereunder, (iii) determine whether such drafts, demands and
documents are in compliance with the terms of this Letter of Credit, and (iv)
notify the Letter of Credit Banks and the account party that a valid drawing has
been made and the date that the related payment under this Letter of Credit is
to be made; provided, however, that the Letter of Credit Agent, in its capacity
as such, shall have no obligation or liability for any payment under this Letter
of Credit (other than payment to the Beneficiary of such funds as have been made
available to it by the Letter of Credit Banks pursuant to the Beneficiary’s
draw). The maximum liability of each Letter of Credit Bank with respect to any
demand for payment made hereunder shall be its commitment share of the amount of
such demand for payment, as set forth on Schedule I attached hereto (the
“Commitment Share”). The obligations of the Letter of Credit Banks hereunder are
several and not joint, and no Letter of Credit Bank shall be responsible or
otherwise liable for the failure of any other Letter of Credit Bank to perform
its obligations hereunder, nor shall the failure of any Letter of Credit Bank to
perform its obligations under this Letter of Credit relieve any other Letter of
Credit Bank of its obligations hereunder. Subject to the further provisions of
this Letter of Credit, on or before the expiration date hereof [or any
automatically extended expiry date]25, demands for payment may be made by the
Beneficiary by presentation on a Business Day to the Letter of Credit Agent of a
sight draft drawn on the Letter of Credit Agent indicating the Letter of Credit
No. ________, for all or any part of this Letter of Credit at the Letter of
Credit Agent’s office located at _________________________________________.
Facsimile of the draw documents is acceptable to [______________]26. If
presentation is made by fax prompt phone notification must 24 Insert if Letter
of Credit is being issued to back a reinsurance policy and such language is
required by the applicable insurance regulator. Additional changes to the letter
of credit to reflect regulatory requirements will be inserted if necessary. 25
Delete if not inserting automatic extension provision. 26 Bank of America to
provide. E - 5 Form of Several Letter of Credit



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv182.jpg]
be given to [______________]27. The fax presentation shall be deemed the
original presentation. In the event of a full or final drawing the original
Letter of Credit must be returned to us by overnight courier at time of fax
presentation. We, the Letter of Credit Banks listed herein, hereby severally
undertake to promptly honor all of a Beneficiary’s demands for payment hereunder
upon delivery of the sight draft as specified to the Letter of Credit Agent’s
aforesaid office. Except as expressly stated herein, this undertaking is not
subject to any agreement, requirement or qualification. The obligations of each
Letter of Credit Bank under this Letter of Credit is the individual obligation
of such Letter of Credit Bank and is in no way contingent upon reimbursement
with respect thereto, or upon its ability to perfect any lien, security interest
or any other reimbursement. Upon payment to you by a Letter of Credit Bank of
its Commitment Share of the drawing amount specified in a demand presented
hereunder, such Letter of Credit Bank shall be fully discharged of its
obligation under this Letter of Credit to the extent of its Commitment Share of
such demand and such Letter of Credit Bank shall not thereafter be obligated to
make any further payments under this Letter of Credit in respect of such demand.
[This Letter of Credit shall be deemed automatically extended without amendment
for one year from the expiration date hereof or any future expiration date
unless at least thirty days prior to such expiration date, the Letter of Credit
Agent notifies you by registered mail or overnight courier service that this
Letter of Credit will not be extended for any such additional period.]28 This
Letter of Credit is subject to and governed by the law(s) of the State of [New
York] [Nebraska], and the International Standby Practices 98 (ISP98)
(International Chamber of Commerce Publication No. 590). In the event of any
conflict, the laws of the State of [New York] [Nebraska] will control. Except to
the extent the amount of the Letter of Credit Commitment may be increased, this
Letter of Credit cannot be modified or revoked without the Beneficiary’s written
consent, provided that this Letter of Credit may be amended to delete a Letter
of Credit Bank or add a Letter of Credit Bank or change Commitment Shares, in
each case without the Beneficiary’s consent, by an amendment signed only by the
Letter of Credit Agent so long as such amendment does not decrease the amount of
the Letter of Credit Commitment and any Letter of Credit Bank added shall be
approved by the Securities Valuation Office of the National Association of
Insurance Commissioners. Very truly yours, 27 Bank of America to provide. 28
Insert if auto-extension is applicable. E - 6 Form of Several Letter of Credit



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv183.jpg]
BANK OF AMERICA, N.A., as Letter of Credit Agent By: Name: [Type Signatory Name]
Title: [Type Signatory Title] E - 7 Form of Several Letter of Credit



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv184.jpg]
Schedule I Letter of Credit Bank Information with Respect to Letter of Credit
No. __________ LETTER OF CREDIT COMMITMENT SHARE MAXIMUM SHARE OF BANK LETTER OF
CREDIT COMMITMENT [Lender] _______________% U.S.$_____________ [Lender]
_______________% U.S.$_____________ [Lender] _______________% U.S.$_____________
TOTAL 100% U.S. $_____________ E - 8 Form of Several Letter of Credit



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv185.jpg]
EXHIBIT F FORM OF SWING LINE LOAN NOTICE Date: ____ , To: Bank of America, N.A.,
as Swing Line Lender Bank of America, N.A., as Administrative Agent Ladies and
Gentlemen: Reference is made to that certain Credit Agreement, dated as of
August 24, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Globe Life Inc., a Delaware
corporation, (the “Borrower”), TMK Re, Ltd., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Administrator. The undersigned hereby requests a Swing Line Loan: 1. On
___________________________ (a Business Day). 2. In the amount of
$_________________. The Swing Line Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement. GLOBE LIFE INC. By: Name: [Type Signatory Name] Title: [Type
Signatory Title] F - 9 Form of Swing Line Loan Notice



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv186.jpg]
EXHIBIT G FORM OF SWING LINE NOTE $35,000,000.00 _____________, ____ FOR VALUE
RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to BANK OF
AMERICA, N.A. (“Swing Line Lender”) or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to each Borrower under that certain Credit Agreement, dated as of
August 24, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, TMK Re, Ltd.,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Administrator. The Borrower
promises to pay interest on the unpaid principal amount of each Swing Line Loan
from the date of such Swing Line Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Swing Line Lender in Dollars in immediately available funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. This
Note is the Swing Line Note referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Swing Line Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Swing Line Loans
made by the Swing Line Lender shall be evidenced by one or more loan accounts or
records maintained by the Swing Line Lender in the ordinary course of business.
The Swing Line Lender may also attach schedules to this Swing Line Note and
endorse thereon the date, amount and maturity of the Swing Line Loans and
payments with respect thereto. The Borrower, for itself, its successors and
assigns, hereby waives diligence, presentment, acceleration, and notice of
acceleration, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note. G - 1 Form of Swing Line Note



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv187.jpg]
THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. GLOBE LIFE INC. By: Name: [Type Signatory Name]
Title: [Type Signatory Title] G - 2 Form of Swing Line Note



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv188.jpg]
SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO Amount of Outstanding
Principal or Principal Amount of Interest Paid Balance This Notation Date Loan
Made This Date Date Made By G - 3 Form of Swing Line Note



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv189.jpg]
EXHIBIT H FORM OF BORROWING BASE CERTIFICATE To: Bank of America, N.A., as
Administrative Agent Re: Globe Life Inc. Ladies and Gentlemen: Reference is made
to that certain Credit Agreement, dated as of August 24, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Globe Life Inc., a Delaware corporation (the “Borrower”), TMK
Re. Ltd., the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Administrator. This
Certificate, together with supporting calculations attached hereto set forth in
reasonable detail, is delivered to you pursuant to the terms of the Agreement.
We hereby certify and warrant to the Administrative Agent, the L/C
Administrator, the Fronting Banks and the Lenders that at the close of business
on __________, ___ (the “Borrowing Base Calculation Date”), the Borrowing Base
for the undersigned was $____________ and the amount of the Secured L/C
Obligations was $_____________. We hereby further certify and warrant to the
Administrative Agent, the L/C Administrator, the Fronting Banks and the Lenders
that the information and computations contained herein are true and correct in
all material respects as of the Borrowing Base Calculation Date. IN WITNESS
WHEREOF, the Borrower has caused this Certificate to be executed and delivered
by a Responsible Officer this __ day of ____________, ____. GLOBE LIFE INC. By:
Name: [Type Signatory Name] Title: [Type Signatory Title] H - 1 Form of
Borrowing Base Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv190.jpg]
SCHEDULE I TO BORROWING BASE CERTIFICATE DATED AS OF: ____________, _____ I.
BORROWER’S BORROWING BASE CALCULATION [FORM TO BE PROVIDED BY BORROWER] H - 2
Form of Borrowing Base Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv191.jpg]
SCHEDULE II TO BORROWING BASE CERTIFICATE DATED AS OF ____________, _____
[Attach list of Eligible Collateral by category (including rating)] H - 3 Form
of Borrowing Base Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv192.jpg]
EXHIBIT I FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of August 24, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Globe Life
Inc., a Delaware corporation (the “Borrower”), TMK Re, Ltd., the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Administrator. Pursuant to the provisions of Section
3.01(e) of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or
W-8BEN, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: _______________________ Name: [Type Signatory Name] Title: [Type
Signatory Title] Date: ________ __, 20[ ] I Form of U.S. Tax Compliance
Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv193.jpg]
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of August 24, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Globe Life
Inc., a Delaware corporation (the “Borrower”), TMK Re, Ltd., the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Administrator. Pursuant to the provisions of Section
3.01(e) of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the participation in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non- U.S. Person status on IRS
Form W-8BEN-E (or W-8BEN, as applicable). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
_______________________ Name: [Type Signatory Name] Title: [Type Signatory
Title] Date: ________ __, 20[ ] I Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv194.jpg]
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of August 24, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Globe Life
Inc., a Delaware corporation (the “Borrower”), TMK Re, Ltd., the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Administrator. Pursuant to the provisions of Section
3.01(e) of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record owner of the participation in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished its participating Lender with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
_______________________ Name: [Type Signatory Name] Title: [Type Signatory
Title] Date: ________ __, 20[ ] I U.S. Tax Compliance CertificateError! Unknown
document property name.



--------------------------------------------------------------------------------



 
[bofa-globelife2020revolv195.jpg]
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of August 24, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Globe Life
Inc., a Delaware corporation (the “Borrower”), TMK Re, Ltd., the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Administrator. Pursuant to the provisions of Section
3.01(e) of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN-E (or W-8BEN, as
applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E (or
W-8BEN, as applicable) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: _______________________ Name: [Type
Signatory Name] Title: [Type Signatory Title] Date: ________ __, 20[ ] I U.S.
Tax Compliance CertificateError! Unknown document property name.



--------------------------------------------------------------------------------



 